Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 1 of 53

STATEMENT REGARDING PROPRIETARY INFORMATION, INVENTIONS
ASSIGNMENT, ARBITRATION, AND RESTRICTIVE COVENANTS AGREEMENT

Attached to this statement is your copy of the NuVasive Proprietary Information, Inventions
Assignment, Arbitration, and Restrictive Covenants Agreement (the “Agreement”).

Please take the time to review the Agreement carefully. It contains material restrictions on your
right to disclose or use, during or after your engagement with the Company, certain information
and technology learned by you during and/or as a result of your engagement. Also, depending
upon the state in which you work, in exchange for the consideration described in the Agreement
(which may include, but is not limited to, your initial employment with the Company, your
continuing employment with the Company, and/or other valuable consideration such as
confidential information, Company goodwill and/or specialized training), this Agreement may
also restrict your right to work for the Company’s competitors for a period of time following
your engagement.

The Company considers this Agreement to be very important to the protection of its business.
If you violate its terms, the Company will enforce the Agreement to the fullest extent permitted
by applicable law and pursue, as appropriate, injunctions, restraining orders, and/or money
damages.

If you have any questions concerning this Agreement, the Company encourages you to consult
with an attorney of your choosing. The employees and agents of the Company are not
authorized to, and will not, give you legal advice concerning this Agreement.

If you have read and understand the Agreement, and if you agree to its terms and conditions,
please return a fully executed copy of it to the Company, retaining one copy for yourself.

Rev. 1/3/2016 Shareowner Initials TD EXHIBIT

 
     

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 2 of 53

PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT, ARBITRATION AND
RESTRICTIVE COVENANT AGREEMENT

In consideration of my engagement by the Company, the compensation I (the “Shareowner’’)
receive from the Company (including for example monetary compensation, Company goodwill,
confidential information, restricted stock units and/or specialized training), and the Proprietary
Information that will be entrusted to me in my capacity as an employee or agent of the Company,
and where permitted by the state in which I perform the services subject to this Agreement, my
continued engagement with Company, | agree to certain restrictions placed by the Company on
my use of information belonging to the Company. I understand that, during the course of my
work as an agent or employee of the Company, I have had and will have access to Proprietary
Information (a term which is defined below) concerning the Company, its employees, its
operations, its vendors and its customers. I acknowledge that the Company has developed,
compiled, and otherwise obtained - often at great expense - this information and that this
information has great value to the Company’s business. I agree to hold in strictest confidence all
Proprietary Information and will not disclose any Proprietary Information to anyone outside of
the Company, as defined more fully below.

I. DEFINITIONS
A. The “Company”

As used in this Agreement, the “Company” refers to NuVasive, Inc., a Delaware Corporation
with its headquarters in San Diego, California, and each of its subsidiaries or affiliated
companies, their successors and assigns. I recognize and agree that my obligations under this
Agreement and all terms of this Agreement apply to me re gardless of whether I am employed by
(or serve as an agent for) or work for NuVasive, Inc. or any of its subsidiaries, affiliates,
successors or assigns, including, but not limited to, Impulse Monitoring, Inc.

B. “Proprietary Information”: Definition and Ownership

I understand that the Company possesses and will possess Proprietary Information that is
important to its business. For purposes of this Agreement, “Proprietary Information” is
information that was, is or will be developed, created, or discovered by or on behalf of the
Company, or which became or will become known by, or was or is conveyed by a third party to
the Company, which is not generally known by the public or within the industry, and which has
commercial value in the Company’s business or the business of a third party disclosing such
information.

“Proprietary Information” includes, but is not limited to, the following (whether or not
patentable, copyrightable, or registrable under any intellectual property laws or industrial
property laws in the United States or elsewhere): information about research, development,
experiments, databases, database criteria, user profiles, clinical investigations, clinical trials,
trade secrets, designs, methodologies, technology, know-how, processes, data, ideas, techniques,

2

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 3 of 53

inventions, product specifications, manufacturing processes, compositions, features and modes
of operation, internal documentation, technical, business, financial, client, marketing, and
product development plans, forecasts, other employees’ positions, skill levels, duties,
compensation and all other terms of their employment (except to the extent disclosure is
permitted by law), client and supplier lists, contacts at or knowledge of clients or prospective
clients of the Company, and other ‘nformation concerning the Company’s or its clients’ actual or
anticipated products or services, business, research or development, or any information which is
received in confidence by or for the Company from any other person unless (i) the information is
or becomes publicly known through lawful means; (ii) the information was rightfully in my
possession or part of my general knowledge prior to my engagement by the Company as
specifically identified and disclosed by me in Exhibit “A”; or (iii) the information is disclosed to
me without confidential or proprietary restriction by a third party who rightfully possesses the
information (without confidential or proprietary restriction). I understand that my engagement
creates a relationship of confidence and trust between me and the Company with respect to
Proprietary Information, and that the Company agrees to share its Proprietary Information with
me in direct reliance upon my acceptance of the covenants and obligations in this Agreement.

All Proprietary Information and all title, patents, patent rights, copyrights, trade secret rights,
trademarks, trademark rights, and other intellectual property and rights anywhere in the world
(collectively “Rights”) in connection therewith shall be the sole property of the Company. I
hereby assign to the Company any Rights I may have or acquire in Proprietary Information.

C. “Company Materials”

I understand that the Company possesses Or will possess “Company Materials” that are
important to its business. For purposes of this Agreement, “Company Materials” are
documents or other media, including those solely in electronic form, or tangible items that
contain or embody Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents, media or items have been

prepared by me or by others.

“Company Materials” include, but are not limited to, blueprints, drawings, photographs, charts,
graphs, notebooks, customer lists, computer disks, tapes or printouts, recordings and other
printed, typewritten or handwritten documents, sample products, prototypes and models.

Il. OBLIGATIONS TO PROTECT PROPRIETARY INFORMATION

I represent and warrant that from the time of my first contact or communication with the
Company, I have held in strict confidence all Proprietary Information and have not disclosed any
Proprietary Information to anyone outside of the Company, or used, copied, published, or
summarized any Proprietary Information except to the extent necessary to carry out my
responsibilities as an employee or agent of the Company.

At all times, both during my engagement by the Company and after its termination, I will (a)
keep in confidence and trust and will not disclose any Proprietary Information except to other
Company employees, agents and representatives who need to know, or to third parties who are

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 4 of 53

bound by written confidentiality agreements to the extent necessary to carry out my
responsibilities as an employee or agent of the Company and in a manner consistent with any
such third party confidentiality agreements, and (b) use and/or disclose Proprietary Information
only for the benefit of the Company.

IH. MAINTENANCE AND RETURN OF COMPANY MATERIALS

All Company Materials are and shall be the sole property of the Company. Lagree that during
my engagement by the Company, [ will not remove any Company Materials from the business
premises of the Company or deliver any Company Materials to any person or entity outside the
Company, except as Lam required to do in connection with performing the duties of my
engagement. I further agree that, immediately upon the termination of my engagement by me or
by the Company for any reason, or during my engagement if so requested by the Company, I will
return all Company Materials (including those materials solely in an electronic form), apparatus,
equipment and other physical property, or any reproduction of such property, excepting only (i)
my personal copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and (iii) my copy of
this Agreement and/or other documents presented to me by the Company that I have signed.

IV. DISCLOSURE OF INVENTIONS TO THE COMPANY

As used in this Agreement, “Inventions” means any work of authorship, discovery,
improvement, invention, design, graphic, source, HTML and other code, trade secret,
technology, algorithms, computer program or software, audio, video or other files or content,
idea, design, process, technique, formula or composition, know-how and data, whether or not
patentable or copyrightable. I agree to maintain adequate and current written records and
promptly disclose in writing to my immediate supervisor or as otherwise designated by the
Company, all Inventions made, discovered, conceived, reduced to practice or developed by me,
either alone or jointly with others, during the term of my engagement.

I will also disclose to the Senior Vice President of Global Human Resources of the Company, or
another Company officer, designated by the Chief Executive Officer of the Company, all
Inventions made, discovered, conceived, reduced to practice, or developed by me, either alone or
jointly with others, within six (6) months after the termination of my engagement with the
Company which resulted, in whole or in part, from my prior engagement by the Company. Such
disclosures shall be received by the Company in confidence (to the extent such Inventions are
not assigned to the Company pursuant to Section V below) and do not extend the assignment
made in Section V below. I will not disclose Inventions covered by this Section IV to any
person outside the Company unless I am requested to do so by management personnel of the
Company.

Rev. 1/3/2016 Shareowner Initials TD

 
Cc :19-cv-
ase 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 5 of 53

V. OWNERSHIP OF INVENTIONS
A. Generally

1 agree that all Inventions that I make, conceive, reduce to practice or develop (in whole or in
part, either alone or jointly with others) during my engagement shall be the sole property of the
Company, to the maximum extent permitted by law, and I hereby assign such Inventions and all
Rights therein to the Company. No assignment in this Agreement shall extend to Inventions that
[have developed entirely on my own time without using the Company’s equipment, supplies,
facilities, or Proprietary Information except for those snventions that either (i) relate at the time
of conception or reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company or (ii) result from any work
that I performed for the Company. I will advise the Company promptly in writing of any

inventions that I believe meet the foregoing criteria and are not otherwise disclosed on Exhibit A.
B. Works Made for Hire

The Company shall be the sole owner of all Rights, title and interest in Inventions. I further
acknowledge and agree that such Inventions, including, without limitation, any computer
programs, programming documentation, and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under copyright laws. To the extent that any
Inventions may not be considered a “work made for hire”, I hereby assign to the Company such
Inventions and all Rights therein, except Inventions the assignment of which is excluded in
Section V.A., above.

Cc, License

If any Inventions assigned hereunder are based on, or incorporated into, or are improvements or
derivatives of, or cannot be reasonably made, used, reproduced and distributed without using or
violating, technology or rights owned or licensed by me and not assigned hereunder, I hereby
grant the Company 4 perpetual, worldwide, royalty-free, non-exclusive and sub-licensable right
and license to exploit and exercise all such technology and rights in support of the Company’s
exercise or exploitation of any assigned Inventions (including any modifications, improvements
and derivatives thereof).

D. List of Inventions

I have attached hereto as Exhibit “A” a complete list of all existing Inventions to which I claim
ownership as of the date of this Agreement and that I desire to specifically clarify are not subject
to this Agreement, and I acknowledge and agree that such list is complete. If no such list is
attached to this Agreement, or if Exhibit A is attached and is blank, I represent that I have no
such Inventions at the time of signing this Agreement.

Rev. 1/3/2016 Shareowner Initials TD

 
Cc :19-cv-
ase 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 6 of 53

E, Cooperation

I agree to perform, during and after my engagement, all acts deemed necessary or desirable by
the Company to permit and assist it in further evidencing and perfecting the assignments made to
the Company under this Agreement and in obtaining, maintaining, defending and enforcing
Rights in connection with such Inventions and improvements thereto in any and all countries.
Such acts may include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings. I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents, as my agents and attorney-in-fact to act for and on my
behalf and instead of me, to execute and file any documents, applications or related findings and
to do all other lawfully permitted acts to further the purposes set forth above in this Subsection E,
including, without limitation, the perfection of assignment and the prosecution and issuance of
patents, patent applications, copyright applications and registrations, trademark applications and
registrations or other rights in connection with such Inventions and improvements thereto with
the same legal force and effect as if executed by me.

F, Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a work made for
hire) includes all rights of paternity, integrity, disclosure and withdrawal and any other rights that
may be known as or referred to as “moral rights” (collectively “Moral Rights”). To the extent
such Moral Rights cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such Moral Rights in
the absence of such consent.

G. California-based Shareownets.

With respect to California-based Shareowners, any agreement to assign or offer to assign any
rights in an invention shall not apply to an invention that the Shareowner has developed entirely
on his/her own time, without using the Company’s equipment, supplies, facilities, or trade secret
information, except for those inventions that either (1) related at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the Company; or (2) result from any work performed by
the Shareowner for the Company. This disclosure is being provided in accordance with
California Labor Code Section 2870.

VI. NON-SOLICITATION

L understand that during my engagement with the Company, I will have access to and obtain
knowledge of the Company’s Proprietary Information (including trade secrets as defined herein),
and that the Company will be irreparably harmed if I were to use that Proprietary Information -
whether directly or indirectly - to the detriment of the Company, and its actual or potential
business and/or human resources. In addition, I understand and agree that the business of the
Company will be disrupted, damaged and/or otherwise harmed by the unfair “raiding” of

Rev. 1/3/2016 Shareowner Initials TD.

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 7 of 53

Company employees and/or agents. Therefore, I agree that during the term of my engagement
and for one (1) year immediately thereafter, I will not:

(a) solicit, entice, persuade, induce, call upon or provide services to any of the
Customers (as defined in Section VID, accounts or clients that I worked with, had
responsibility or oversight of, provided services related to, or learned significant
information about during my employment (or other association) with the Company
for any purpose other than for the benefit of the Company; or

(b) induce or influence, or seek to induce or influence, any person who is employed or
engaged by the Company (as an agent, employee, independent contractor, or in any
other capacity), or any successor thereto, with the purpose of obtaining such person
as an employee, consultant or independent contractor for a business competitive with
the Company, or causing such person to terminate or reduce his or her employment,
agency or relationship with the Company, or any successor thereto.

For California-based Shareowners, these obligations continue for the twelve (12) month period
immediately following the termination of my engagement, regardless of the reason for
termination, to the extent that any such prohibited activity involves my unfair use or disclosure
of Company trade secrets protected by applicable law.

VIL NON-COMPETITION

In order to protect the Company’s Proprietary Information and trade secrets, and the valuable
goodwill developed by the Company, I agree that during the course of my engagement I will not,
without the prior written consent of the Company, (i) serve as a partner, employee, consultant,
officer, director, manager, agent, associate, investor, or otherwise for, (ii) directly or indirectly,
own, purchase, organize or take preparatory steps for the organization of, or (iii) build, design,
finance, acquire, lease, operate, manage, invest in, work or consult for or otherwise affiliate
myself with, any Conflicting Organization. A Conflicting Organization is: any person, group of
persons, or organization that is engaged in, or about to be engaged in, research on, consulting
regarding, or development, production, marketing or selling of any product, process, invention or
service, which resembles, competes with, or replaces a product, process, machine, invention or
service upon which I shall have worked or about which I became knowledgeable as a result of
my relationship with the Company, and whose use or marketability could be enhanced by the
application of Proprietary Information to which I shall have had access during such relationship.
Conflicting Organization also includes any group purchasing organization (“GPO”), integrated
health network (“THIN”), hospital or hospital system with whom the Company has contracted or
negotiated with in an attempt to contract, during the course of my engagement with the Company
as well as any person, group of persons, or organization that is engaged in, or about to be
engaged in, research on or consulting regarding, medical device and service pricing or
contracting on behalf of any GPO, IHN, hospital system or hospital with whom the Company has
contracted or negotiated in an attempted to contract during the course of my engagement with the
Company. For Shareowners not based in California, these same obligations continue for the
twelve (12) months period immediately following the termination of my engagement, regardless
of the reason for the termination. For California-based Shareowners, these obligations continue

7

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 8 of 53

for the twelve (12) month period immediately following the termination of my engagement,
regardless of the reason for termination, to the extent that any such prohibited activity involves
my unfair use or disclosure of Company trade secrets protected by applicable law.

Furthermore, if at any time during the last twelve (12) months of my employment with the
Company I am employed as a Neurophysiologist, Clinical Associate, Regional Manager, Senior
Regional Manager, Sales Associate, Sales Specialist, Senior Sales Specialist, Area Sales
Manager, Sales Director, Market Development Manager, Senior Market Development Manager,
Director of Market Development, Senior Director of Market Development, Vice President or
Senior Vice President of Sales (or any substantially similar position to those listed above) the

following clarifications to the above-described post-employment restrictions shall apply:

Based on my position and the exposure to the Company’s Proprietary Information and trade
secrets that I was afforded in that position, and the valuable goodwill developed by the
Company, to which I was exposed and able to take advantage of in performing my duties, I agree
that the above-described restrictions in this Section VII shall be limited to the Customers, for
which I, or any shareowner, distributor or employee or independent contractor of any distributor
under my direct or indirect supervision, was assigned responsibility for by the Company,
participated in sales calls and/or marketing efforts on behalf of the Company, and/or covered
medical procedures on behalf of Company, during the last twelve months of my employment
with Company unless my engagement with the Company lasts less than twenty-four (24) months,
in which case, the restrictions described above shall also include the geographical territory
and/or actual or prospective customers described or defined in any non-compete agreement with
an individual or entity other than the Company that I executed and complied with during the time
I was engaged with and receiving compensation from the Company.

For purposes of this Section VIL, “Customer” refers to hospitals (including but not limited to
surgery centers and other healthcare institutions and their employees), payers (including but not
limited to insurance companies and third party billers), and physicians (or other health care
practitioners including but not limited to the employees of any surgeon of other healthcare
practitioners) who use, order or approve the use or ordering of Company products or services.

By accepting the engagement contemplated hereby, I represent and agree that performance of
my duties for the Company does not (and will not) create a conflict with any other contractual
obligations or restrictions applicable to me.

Lacknowledge that I will derive significant value from the Company’s agreement herein to
provide me with that Proprietary Information necessary for me to optimize the performance of
my duties to the Company. I further acknowledge that my fulfillment of the obligations
contained in this Agreement, including, but not limited to, my obligation neither to disclose nor
to use the Company’s Proprietary Information other than for the Company’s exclusive benefit
and my obligation not to compete contained above, is necessary to protect the Company’s
Proprietary Information and, consequently, to preserve the value and goodwill of the Company.
I further acknowledge the time, geographic and scope limitations of my non-competition
obligations are reasonable, especially in light of the Company’s desire to protect its Proprietary

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 9 of 53

Information, and that I will not be precluded from gainful employment if I am obligated not to
compete with the Company during the period and with the limitations described above.

The restrictive covenants contained in Sections VI and VII above shall be construed as a series
of separate covenants, one for each geographic area in which I perform services following my
engagement with the Company. Each such separate covenant shall be deemed identical in terms
to the covenant contained above. If, in any judicial proceeding, a court refuses to enforce any of
such separate covenants (or any part thereof), then such unenforceable covenant (or such part)
shall be eliminated from this Agreement to the extent necessary to permit the remaining separate
covenants (or portions thereof) to be enforced. In the event the provisions of the above non —
competition and/or non-solicitation covenant(s) are deemed to exceed the time, geo graphic or
scope limitations permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, then permitted by such law.

VIII. COMPANY AUTHORIZATION FOR PUBLICATION

Prior to my submitting, or disclosing for possible publication or general dissemination outside
the Company (such as through public speaking engagements or literature), any material prepared
by me that incorporates information that concerns the Company’s business or anticipated
research, I agree to deliver a copy of such material to an officer of the Company for his or her
review. Within twenty (20) days following such submission, the Company agrees to notify me
in writing whether the Company believes such material contains any Proprietary Information or
Inventions, and I agree to make such deletions and revisions as are reasonably requested by the
Company to protect its Proprietary Information and Inventions. I further agree to obtain the
written consent of the Company prior to any review of such material by persons outside the
Company.

IX. FORMER EMPLOYER INFORMATION

I represent that my performance of all the terms of this Agreement and as an employee or agent
of the Company does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me in confidence or in trust prior to my engagement
by the Company, and I will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous employers or
others. [ have not entered into and I agree I will not enter into any agreement, either written or
oral, in conflict herewith or in conflict with my engagement with the Company. I further agree
to conform to the rules and regulations of the Company.

Rev. 1/3/2016 Shareowner Initials TD.

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 10 of 53

Xx AT-WILL ENGAGEMENT

I agree and understand that engagement with the Company is “at-will,” meaning that it is not for
any specified period of time and can be terminated by me or by the Company at any time, with or
without advance notice, and for any or no particular reason or cause. T agree and understand that
+t also means that other than the at-will nature of my employment, all my duties and
responsibilities, compensation, as well as the Company’s personnel policies and procedures, may
be changed at any time by the Company. I understand and agree that nothing about the fact or
the content of this Agreement is intended to, nor should be construed to, alter the at-will nature
of my engagement with the Company.

XL. SEVERABILITY

If one or more provisions of this Agreement are held to be unenforceable under applicable law,
such provisions shall be modified to the minimum extent necessary to comply with applicable
law and the intent of the parties. If any provision of this Agreement (other than Sections VI and
VIL, which will be modified and/or reformed as set forth therein), or application of it to any
person, place, or circumstances, shall be held by a court of competent jurisdiction to be
unenforceable, or void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect.

XII. AUTHORIZATION TO NOTIFY NEW EMPLOYER

[hereby authorize the Company to notify my new employer about my rights and obligations
under this Agreement after the termination of my engagement with the Company.

XU. MUTUAL ARBITRATION AGREEMENT

The Company and I agree that in the event of any dispute or claim relating to or arising out of
my employment with the Company, the terms of this Agreement or their interpretation, all such
disputes shall be fully and finally resolved by binding arbitration conducted before a single
neutral arbitrator from AAA in the state ‘n which I last resided while employed by Company,
pursuant to the then current employment arbitration rules (rules can be accessed at www.adr.com
or through human resources). The arbitrator shall permit adequate discovery. In addition, the
arbitrator is empowered to award all remedies otherwise available in a court of competent
jurisdiction. Any judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction. The arbitrator shall issue an award in writing and state the essential findings and
conclusions on which the award is based. By executing this Agreement, the Company and I are
both waiving the right to a jury trial with respect to any such disputes. In California (and any
other jurisdiction in which it is required by law) the Company shall bear the costs of the
arbitrator, forum and filing fees. In all other jurisdictions, the Company and I shall split the costs
of the arbitrator, forum and filings fees equally. Each party shall bear its own respective
attorneys’ fees and all other costs, unless otherwise provided by law and awarded by the
arbitrator. This mutual arbitration agreement does not include claims that, by law, may not be
subject to mandatory arbitration. In addition, this arbitration agreement does not prevent either

10

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 11 of 53

party from seeking temporary and/or preliminary injunctive relief, as permitted by applicable
state law, through either AAA or an appropriate court of competent jurisdiction.

The Company and I agree that we each may bring claims against the other only in his, her or its
individual capacity and not as a Plaintiff or class member in any purported class or representative
proceeding. Further, unless both parties agree otherwise, the arbitrator may not preside over any
form of a representative or class proceeding. The Company and [ agree that if this
class/representative action waiver is found to be unenforceable, then the entirety of this Section
XIU (Mutual Arbitration Agreement) shall be null and void.

XIV. WAIVER OF JURY TRIAL

The Company and I agree that if the Mutual Arbitration Agreement is found to be
unenforceable or is otherwise invalidated that we each knowingly, voluntarily, irrevocably and
unconditionally waive any right to a trial by jury in respect of any action, suit or proceeding
directly or indirectly arising out of or relating to this Agreement or my employment with the
Company.

XV. ENTIRE AGREEMENT

This Agreement sets forth the entire agreement and understanding between the Company and
me relating to the subject matter herein and supersedes all prior discussions between us. I
understand and acknowledge that (i) no other representation or inducement has been made to me,
(ii) I have relied on my own judgment and investigation in accepting my engagement with the
Company, and (iii) I have not relied on any contrary representation or inducement made by any
officer, employee or representative of the Company. No modification of or amendment to this
Agreement nor any waiver of any rights under this Agreement will be effective unless in a
writing signed by the President of the Company and me. L understand and agree that any
subsequent change or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.

XVI. EFFECTIVE DATE, AS SIGNABILITY AND BINDING UPON
SUCCESSORS

This Agreement shall be effective as of the first day of my engagement with the Company, and
shall be binding upon me, my heirs, executors, and administrators. This Agreement is freely
assignable by the Company, and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

XVIL GOVERNING LAW

This Agreement shall be interpreted and enforced in accordance with Delaware law, without
giving effect to its laws pertaining to conflict of laws. To the extent, if any, the Company and
my agreement to have this Agreement so interpreted and enforced is found unlawful, this
Agreement will be interpreted and enforced in accordance with the laws of the state(s) in which I
reside(d) at the time(s) relevant to the specific dispute.

11

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 12 of 53

XVII REMEDIES

I recognize that nothing in this Agreement is intended to limit any remedy of the Company
otherwise available under the Uniform Trade Secrets Act. I recognize that my violation of this
Agreement could cause the Company irreparable harm, the amount of which may be extremely
difficult to estimate, making any remedy at law or in damages inadequate. Thus, I agree that the
Company shall have the right to apply to any court of competent jurisdiction for an order
restraining any breach or threatened breach of this Agreement and for any other it deems
appropriate. This right shall be in addition to any other remedy available to the Company.

In addition, where permitted by the law of the state governing this Agreement, my failure to
comply with any of the restrictions contained in Sections VI and VII of this Agreement for any
length of time (the “Non-C ompliance Period”) shall extend the duration of the restrictions
contained in Sections VI and VII by the length of the Non-Compliance Period. For example,
should I breach the restrictions contained in Sections VI and/or VII for three (3) months
following my separation of employment, my non-competition obligations under Section VII will
not expire until fifteen (15) months after my separation of employment. This shall be in addition
to any other remedy available to the Company.

XIX. APPLICATION OF THIS AGREEMENT

I agree that my obligations set forth in this Agreement, along with the Agreement’s definitions
of Proprietary Information shall be equally applicable to Proprietary Information related to any
work performed by me for the Company prior to the execution of this Agreement.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND ITS TERMS. I
ACCEPT THE OBLIGATIONS THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
NO PROMISES OR REPRESENTATIONS HAVE BEEN MADE TO ME TO INDUCE ME
TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT VOLUNTARILY AND
FREELY. I HAVE COMPLETELY NOTED ON EXHIBIT A TO THIS AGREEMENT ANY
PROPRIETARY INFORMATION THAT I DESIRE TO EXCLUDE FROM THIS
AGREEMENT.

 

 

1/6/2018 ” Digitally Signed By: Tim Sean Day on rs,
Date ignature

Tim Sean Day
Name (Please Print)

12

Rev. 1/3/2016 Shareowner Initials TD

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 13 of 53

EXHIBIT A

of all Inventions relevant to the subject matter of

my engagement with the Company that have been made, discovered, conceived, first
reduced to practice or developed by me or jointly with others prior to my engagement by
the Company that I desire to remove from the operation of the Proprietary Information

and Inventions Agreement:

1. The following is a complete list

¥ No Inventions.
See below: Any and all Inventions regarding:

Additional sheets attached.

2. I propose to bring to my engagement the following materials and documents of a

former employer:

 

_v¥_ No materials or documents
_ See below:
Date: 1/6/2018 Signature: Digitally Signed By: Tim Sean Day FS
man PILINNAAAO

 

Rev. 12/10/12 Shareowner Initials TD

 
 

Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 14 of 53

ot

Sales Represent
Rey Term:

ative fe BPEQhe! ae

  

   

e Cantgect MeVaaive Coil

 

 

|
|

PS Laisk Boulevard

   

AGVESS!

 

City. Site, ZUR: [Andover MA O1810

“Att inc _ Adin ihc

Phone:
beneath: contra rac

   

 

 

 

 

 

 

 

i vavanlveean

 

}

4

Lex olud ings pice niueis manufactured by NuVasive Spec wiatized Orihopudion?™, Ine, (exept |
top MAGEC# products) -

 

 

 

 

 

   

4, (Defiitions)

 
  
   

 

@ Ext HL R Clemitor ca

e oF i (Copmilssions)

e § ‘hibit B (Shared Services}

2 hibli ok “ales Training Course Catalog)

# Exhibit F (Certifieation of ( ompli innece}

e  Exhinly G (Other Products/Serviees Solicited by Representative or a a Afibiate)

is enfered Info as of (he Nifective Date by and bebween Nu Vasive,
and Rival Nee dical LLC, a Unite “d wen company CHepresen
he thove | e shibits shall each be referred to as an “Hox nibs,
: siblis and any ack fendums wach’ hereta shall eollcetiv >
i Capitalized terms used in this Apree th & incanmy s et forth in
By signing below. each Party acl

; gehe
this Agreement, und the signatory below is anthovized fo axenic this ‘Agreement an beba iit of fis respective
Party,

 
 
 
  

   
 
 
         

   

a

MuVasive, tne. 7 Rival Madle:
be es a: Lhd se ca! vos _ - anes eae aur aemanmeapacreyenraas smtptateneammnas

 
 
 
 
 

“ene

 

 

 

 

 

 

 

 

 

 

r = eee = spel

Print B ae Pau) McClintock Print Name: Tim Day

‘a se see nenieenseenennennn ne sonscicuanen . — cont _
Tithe: View | President, U.S, Commercial ite: AM thorized 5 sie

 

 

Page bob 7
rexchudins alf exhibits)

EXHIBIT

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 15 of 53

TERMS AND CONDITIONS

ARTICLE L.
APPOINTMENT AND AUTHORITY OF REPRESENTATIVE

Section 1.01 Sales Representative. Subject to the terms and conditions herein, NuVasive hereby
appoints Representative as NuVasive’s sales representative to solicit orders for and Promote Products in
the Territory during the Term, and Representative hereby accepts such appointment.

Section 1.02 Representative Limitations. Representative shall not (directly or indirectly) (a)
advertise or Promote any Products outside the Territory, (b) solicit or procure any orders for Products from
outside the Territory, (c) otherwise act as NuVasive’s representative with respect to the Products outside
the Territory, or (d) advertise or Promote any NuVasive products other than the Products, without the prior
written consent of NuVasive. Representative shall promptly forward to NuVasive any and all inquiries
relating to the Products received by Representative from outside the Territory. Representative may only
submit and procure orders from customers located and taking delivery of Products within the Territory.

Section 1.03 Quota Commitment. Representative shall solicit orders for at least the quantity of
Products set forth in the quota commitments provided by NuVasive to Representative in writing (the
“Quota Commitments”). NuVasive will provide the Quota Commitment for the first full calendar year of
the Agreement within thirty (60) calendar days after the Effective Date. Quota Commitments for
subsequent calendar years during the Term shall be determined by NuVasive in its sole discretion based on
dialogue with Representative, and delivered to Representative within thirty (30) days of the start of each
applicable calendar year during the Term. NuVasive may deliver a Quota Commitment to Representative
at intervals more frequently than annually, including with respect to newly introduced Products and/or
modifications to the Territory. Representative acknowledges and agrees that (a) if the Territory is
subdivided into regions as set forth in Exhibit B, then NuVasive may designate separate Quota
Commitments for each such region, and (b) each Quota Commitment may set forth quota commitments for
the calendar year as well as for each calendar quarter within such calendar year. The only orders that shall
count towards the Quota Commitment shall be bona fide orders properly submitted by Representative to
NuVasive in accordance with the Agreement and that that would, upon acceptance by NuVasive, qualify
for the payment of a Commission to Representative.

Section 1.04 Poor Standing. If Representative fails to secure orders for (a) eighty-seven percent
(87%) of its Quota Commitment in any calendar quarter, (b) ninety-three percent (93%) of its Quota
Commitment in any two consecutive calendar quarters, or (c) ninety-five percent (95%) of its aggregate
Quota Commitment for any given calendar year; then in each case Representative shall be deemed in “Poor
Standing” and NuVasive may, at its discretion and without prejudice to any other rights NuVasive may
have under this Agreement, exercise its rights under Section 9.03 until such time as Representative fulfills
100% of its Quota Commitment for a calendar quarter.

Section 1.05 Independent Contractors. The relationship of the Parties established by this
Agreement is that of independent contractors, and nothing contained in this Agreement shall be construed
to (a) give either Party the power to direct and control the day-to-day activities of the other Party, (b)
constitute the Parties as partners, joint venturers, co-owners or otherwise as participants in a joint
undertaking, or (c) allow Representative to create or assume any obligation on behalf of NuVasive, or
otherwise bind NuVasive, for any purpose whatsoever. Because Representative is an independent
contractor, NuVasive will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain workers’ compensation insurance on
Representative’s behalf or provide Representative any benefits that would be equivalent to benefits that

Page 2 of 17
(excluding all exhibits)

 
 

Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 16 of 53

NuVasive provides its employees. All financial and other obligations associated with each Party’s business
and its performance of obligations under this Agreement are the sole responsibility of the respective Party.
Each Party shall be solely responsible for all of the acts of its employees or its agents. For the avoidance of
doubt, with respect to its sales representatives, Representative shall be solely responsible for hiring,
promoting, discharging, scheduling appointments, establishing pay scales and/or other remuneration,
remunerating, reimbursing for work-related expenses, implementing discipline and any other action directly
related to the employment of such sales representatives. Notwithstanding anything contained herein to the
contrary, Representative will cooperate fully with NuVasive personnel in all ‘respects with regard to
performing the obligations of this Agreement, including participating in requested teleconferences,
meetings and travel, and providing sales target and sales forecasting information to NuVasive upon
reasonable request.

ARTICLE II.
COMMISSIONS

Section 2.01 Sole Compensation. Representative’s sole compensation for its performance
under this Agreement shall be a commission (“Commission”) based on Net Sales of Products resulting
from Representative’s procurement of orders pursuant to this Agreement, determined in accordance with
Exhibit C attached hereto.

Section 2.02 Basis of Commission. The Commission shall apply solely to Product orders (a)
procured by Representative from customers within the Territory in accordance with this Agreement, (b)
that have been accepted by NuVasive in its sole discretion, and (c) for which shipment of Products and
recognition of revenue by NuVasive has occurred. For clarification, the Commission shall not apply with
respect to (i) any sale made to any customer outside the Territory, or (ii) any sale made in violation of this
Agreement or applicable law.

Section 2.03. Time and Manner of Payment. The undisputed portion of the Commission
pursuant to Article I] on a given order shall be due and payable thirty (30) calendar days after the end of
the calendar month in which NuVasive invoices and ships that order. Any disputed portion of the
Commission pursuant to Article IT on a given order shall be due and payable thirty (30) calendar days after
the calendar month in which a payment determination is made.

Section 2.04 Commission Charge Back, NuVasive shall have the absolute right to (a) withhold
any disputed amounts otherwise payable as Commission and (b) set cash discounts, make allowances and
adjustments to customer orders, accept returns from its customers, and write off as bad debts any overdue
customer accounts as NuVasive deems advisable in its discretion. In each such case, NuVasive shall charge
back to Representative’s account, and/or withhold from payment of any future Commissions, any
Commission previously paid or credited to it with respect to such cash discounts, allowances, adjustments,
returns or bad debts. Representative also agrees to accept charges for: (i) pricing arrangements or side deals
not approved by NuVasive; (ii) lost, damaged or missing inventory entrusted to Representative; (iii)
operating expenses (including but not limited to set rent and freight) in excess of the contribution margin
targets as communicated to Representative from time to time and determined by NuVasive in its sole
discretion; and (iv) Representative’s failure to comply with its obligations under this Agreement and/or
NuVasive policies (e.g., NuVasive’s inventory management policy and pricing policy as updated from time
to time).

Section 2.05 Monthly Statements. NuVasive shall submit or otherwise make available
(electronically or by other means) to Representative monthly statements of the Commissions due and

Page 3 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 17 of 53

payable to Representative under the terms of this Agreement, with reference to the specific invoices on
which the Commissions are being paid (the “Monthly Statement”).

Section 2.06 Disputes. Representative shall notify NuVasive in writing of any dispute regarding
any Monthly Statement (along with substantiating documentation and a reasonably detailed description of
the dispute) within ten (10) calendar days from the Representative’s receipt of such Monthly Statement.
Representative will be deemed to have accepted all Monthly Statements for which NuVasive does not
receive timely written notification of disputes. The Parties shall seek to resolve all such disputes
expeditiously and in good faith. Notwithstanding anything to the contrary, Representative shall continue
performing its obligations under this Agreement during any such dispute.

ARTICLE III.
PRICING

Section 3.01 Prices and Terms of Sale. NuVasive shall provide or otherwise make available
(electronically or by other means) to Representative copies of its current price lists, its delivery schedules,
and its standard Terms and Conditions of Sale, each of which may be established and amended from time
to time in the sole discretion of NuVasive (the “Terms and Conditions of Sale”). Representative shall
quote to customers only the then current authorized prices, delivery schedules, and Terms and Conditions
of Sale, and shall have no authority to quote or offer any discount to such prices or change any such Terms
and Conditions of Sale, without the prior written consent of NuVasive. NuVasive may change the prices,
delivery schedules, and Terms and Conditions of Sale, at any time and from time to time, such changes to
be effective thirty (30) days after delivery by NuVasive to Representative of written notice of any such
changes; provided that, such changes shall be effective immediately with respect to any new customers
during such thirty (30) day period. Each order for a Product shall be governed by the prices, delivery
schedules, and Terms and Conditions of Sale in effect at the time the order is accepted by NuVasive, and
all quotations by Representative shall contain a statement to that effect.

Section 3.02 Orders; Acceptance, Al! orders from customers for the Products shall be in
writing, and the originals shall be submitted directly by the customer to NuVasive. All orders obtained by
Representative shall be subject to acceptance by NuVasive at its sole discretion. Representative shall have
no authority to make any acceptance or delivery commitments to customers,

Section 3.03 Collection. Representative acknowledges and agrees that Representative shall not
take any action with respect to collection from customers, provided that, at NuVasive’s request,
Representative will assist NuVasive in the collection of any accounts receivable of NuVasive.

ARTICLE IV.
WARRANTY

Section 4.01 Customer Warranty. Any warranty for the Products shall be limited to those set
forth in the then current Terms and Conditions of Sale and shall run directly from NuVasive to the customer,
and pursuant to the warranty the customer shall return any allegedly defective Products directly to
NuVasive. Representative shall not (a) modify or change any such warranty terms and conditions, (b) make
any false or misleading representations or statements to customers or others regarding NuVasive or the
Products, or about NuVasive competitors or competitor products, or (c) make any representations,
warranties or guarantees with respect to the specifications, features or capabilities of the Products that are
not consistent with the Promotional Materials supplied by NuVasive. In the event that Representative does
make any such false, additional or inconsistent representations, statements, warranties or guarantees in
violation of this Agreement, then without limiting NuVasive’s other remedies for such violation,

Page 4 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 18 of 53

Representative shall be solely responsible for any liability resulting from any such actions. Representative
shall have no authority to accept any returned Products.

Section 4.02 Disclaimer of Warranties. Except for the warranties provided to customers
in the Terms and Conditions of Sale, NuVasive makes no other representation or warranty of any
kind or nature whether express or implied with respect to the Products or any NuVasive Trademarks,
and NuVasive hereby expressly disclaims all other representations or warranties, express or implied,
including implied warranties of merchantability, fitness for a particular purpose, noninfringement
and title, and any warranties arising from a course of dealing, usage, or trade practice.
Representative understands and agrees that the disclaimer of warranties in this Agreement is a
fundamental part of this Agreement and that NuVasive would not agree to enter this Agreement
without such disclaimer.

ARTICLE V.
ADDITIONAL REPRESENTATIVE OBLIGATIONS

Section 5.01 Delivery of Product to Customer. If any Products are delivered directly from
NuVasive to Representative, Representative shall deliver such Products to customers using NuVasive’s
documented and appropriate procedures for handling, storage, packing, preservation and delivery, and in
accordance with any written instruction provided by NuVasive. Subject to applicable law, Representative
or one of Representative’s Affiliates shall attend all surgical cases in the Territory that utilize the Products.

 

Section 5.02 Sales Action Plans. Representative shall provide to NuVasive, within thirty 30)
calendar days following the end of each calendar year, an annual sales action plan detailing Representative’s
sales goals and execution strategies for the coming year. In addition, Representative shall deliver to
NuVasive, by the fifth (5") day of each calendar quarter, a quarterly action plan detailing Representative’s
sales history, revised sales plans and strategies for such quarter. The format of such reporting will be
determined by NuVasive.

Section 5.03 Representative Infrastructure and Promotion of the Products. NuVasive and
Representative acknowledge and agree that development of proper infrastructure on the part of
Representative is vital for the success of the business. Representative will make business investments for
the purpose of expanding its infrastructure in order to fulfill its responsibilities under this Agreement (the
“Infrastructure Investments”). The Infrastructure Investments required by NuVasive will be supported.
with resources from NuVasive, as determined by NuVasive in its sole discretion. As the Infrastructure
Investments are defined and communicated to Representative from time to time, Representative agrees to
comply with the Infrastructure Investments and agrees that failure to do so shall entitle NuVasive to charge
Representative for fines and/or costs, in addition to the other rights contained herein. Representative
acknowledges and agrees to maintain sufficient personnel (including the replacement of personnel that are
terminated or otherwise leave Representative’s employ during the Term) to effectively and consistently
Promote the Products to all hospitals and clinics in the Territory as contemplated by the Agreement, with a
focus on selling a complete mix of the various Products. Representative shall also provide sufficient support
to its sales representatives in order to enable them to effectively Promote the Products in their assigned
territories. Any accounts or portions of the Territory without sufficient representation may, at NuVasive’s
sole discretion, be immediately removed from the Territory under Section 9.03.

Section 5.04 | Notice of Changes. Representative shall promptly advise NuVasive of (a) any
changes in Representative’s status, organization, personnel, and similar matters, (b) any changes in the key
personnel, organization, and status of any major customers of NuVasive in the Territory, and (c) any
political, financial, legislative, industrial or other events in the Territory that could affect the mutual

Page 5 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 19 of 53

business interests of Representative and NuVasive, whether harmful or beneficial.

Section 5.05 Shared Services. NuVasive and Representative agree that NuVasive shall provide
Representative with certain services relating to Representative’s Promotion of Products in the Territory
(“Shared Services”). These Shared Services and costs related to such Shared Services are detailed in
Exhibit D. Exhibit D may be modified, updated or supplemented by NuVasive from time to time in its
sole discretion.

Section 5.06 Product Complaints. Representative shall: (a) promptly investigate and monitor
all customer and/or regulatory complaints and correspondence concerning the use of the Products in the
Territory and (b) immediately notify NuVasive of all such complaints and correspondence. Representative
hereby assigns to NuVasive all of its rights (including intellectual property rights), title and interests in and
to any customer feedback with regard to the Products.

Section 5.07 Representations: Marketing. Representative shall Promote the Products solely in
accordance with the training provided by NuVasive. NuVasive shall provide Representative with
marketing and technical information concerning the Products as well as reasonable quantities of brochures,
instructional material, advertising literature, product samples, and other Product data as outlined in Exhibit
D (“Promotional Materials”). Representative shall use only the Promotional Materials supplied by
NuVasive in its Promotion of the Products unless NuVasive approves otherwise in writing, and
Representative shall not add, delete, or modify any language in the Promotional Materials in any manner,
except for adding Representative’s contact information. The Promotional Materials may not be distributed
or transferred to any third party other than bona fide customers in the Territory who are considering ordering
the Products.

Section 5.08 Compliance with Laws and Policies. Representative will comply with all
applicable federal, state, local, municipal, regulatory and/or governmental agency laws, statutes,
regulations, edicts, guidance, directives, and ordinances, including, but not limited to: (a) the Social
Security Act; (b) the Health Insurance Portability and Accountability Act; (c) all federal and state health
care anti-fraud, anti-bribery anti-kickback and abuse laws such as 42 U.S.C. § 1320a-7b(b); (d) the Federal
Food, Drug, and Cosmetic Act and its implementing regulations, (e) all rules, regulations, and guidance of
the FDA; (f) all rules and regulations of the Center for Medicare and Medicaid Services; and (g) applicable
local, state and federal wage and hour laws, statutes, rules and regulations. Without limiting the generality
of the foregoing, except to the extent allowed by applicable law, Representative will make no offer, payment
or other inducement (whether directly or indirectly) to induce the referral of business, the purchase, lease
or order of any item or service, or the recommending of the purchase, lease or order of any item or service.
Representative will comply, and will ensure its personnel carrying out activities under this Agreement
comply, with all operating and compliance policies of NuVasive, including the Medical Device
Manufacturers Association Code of Conduct on Interactions with Healthcare Providers, the NuVasive Code
of Ethical Business Conduct, the NuVasive Global Business Ethics and Compliance Program, including
the U.S. Healthcare Compliance Policy Guide, NuVasive’s Insider Trading Policy and Inventory
Management Policy (if any, relating to wide variety of inventory management issues, including inventory
investment, accountability for inventory management (such as cost-sharing) and consignment inventory),
as such policies may be created, updated and provided to Representative from time to time, and including
any applicable training requirements with respect to such policies. Additionally, on not less than an annual
basis, Representative shall certify to compliance with the U.S. Healthcare Compliance Policy Guide by
submitting a Certification of Compliance (in such form as attached hereto as Exhibit F) to NuVasive that
Representative is in compliance with this Section 5.08 and any other compliance terms in this Agreement
in a form acceptable to NuVasive. Representative shall provide on a timely basis, to be determined by
NuVasive, all information of Representative and Representative Affiliates to comply with the Physician

 

Page 6 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 20 of 53

Payments Sunshine Act and/or any similar state law. Representative shall at all times conduct its activities
on behalf of NuVasive in accordance with the labeling limitations on the Products, the terms of this
Agreement, NuVasive’s written policies and procedures, and in compliance with applicable state and
federal laws in effect from time to time, including the FDA’s quality system regulations, Adverse Event
Reporting System and/or current good manufacturing practice regulations and shall undertake all required
compliance actions, including establishing and implementing all required control and reporting procedures.
Representative shall provide NuVasive with such information and data as may be requested by NuVasive
pursuant to this Agreement.

Section 5.09 Competitive Products; Non-Solicitation.

 

(a) Representative has identified in Exhibit _G all products and services for which
Representative or Representative Affiliates (directly or indirectly) act as a sales representative, agent,
employee, or similar position. Representative shall update Exhibit G so that it is complete and accurate at
all times and Representative agrees that failure to update Exhibit G shall constitute a material breach of
the Agreement and may result in NuVasive exercising its rights under Section 9.03.

(b) Representative represents and warrants to NuVasive that, as of the Effective Date, it does
not (nor does any Representative Affiliate or any other entity or person affiliated with Representative or a
Representative Affiliate) currently represent, promote, sell, solicit, or otherwise commercialize (directly or
indirectly) any products or services that are competitive with any NuVasive product or service (including
the Products).

(c) During the Term and for a period of twelve (12) months thereafter, Representative and
Representative Affiliates shall not (i) represent, promote, sell, solicit, or otherwise commercialize (directly
or indirectly) any products or services that are, in NuVasive’s reasonable judgment, competitive with any
of NuVasive’s products or services (including the Products) without the prior written consent of NuVasive,
(ii) solicit, encourage, or induce, or cause to be solicited, encouraged or induced (directly or indirectly) any
Restricted Persons within the Territory, to terminate or adversely modify any business relationship with
NuVasive, or not to proceed with, or enter into, any business relationship with NuVasive, nor otherwise
interfere with any business relationship between NuVasive, and any Restricted Persons within the Territory,
or (iii) solicit or offer to work (directly or indirectly) or hire any of NuVasive’s employees, agents or
representatives. The twelve (12) month period during which the restrictions of this Section are applicable
after the Term shall toll for any period of time in which Representative is not in compliance herewith.

(d) If after the Effective Date, (i) NuVasive releases a new product or service (including a new
Product) that is competitive with a product or service that Representative or a Representative Affiliate at
the time represents, promotes, solicits or otherwise commercializes, or (ii) Representative acquires a new
Representative Affiliate, and such Representative Affiliate is engaged in the representation, promotion,
sale, solicitation, or commercialization (directly or indirectly) of any products or services that are, in
NuVasive’s reasonable judgment, competitive with any of NuVasive’s products or services (including the
Products); then in each case Representative shall cease, and shall cause its Representative Affiliates to
cease, such activities with respect to such competitive products within ninety (90) calendar days of the date
such new product or service is released in the case of (i), or the acquisition of the new Representative
Affiliate in the case of (ii).

(e) Representative (i) represents, warrants and covenants that each Representative Affiliate
engaged by it as of the Effective Date or any time thereafter during the Term, will have executed an
agreement in form and substance sufficient to contractually obligate such person or entity to comply with
the restrictions contained in this Section 5.09 prior to performing any services for the benefit of NuVasive,

Page 7 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 21 of 53

or Promoting the Products or receiving any information regarding the Products (a “Compliance
Agreement”), (ii) shall cause each Compliance Agreement to name NuVasive as an intended third party
beneficiary with full right to directly enforce provisions necessary to comply with this Section 5.09, and
(iii) will vigorously enforce the restrictions contained in this Section 5.09 and each Compliance Agreement
at its own cost (and in the event Representative fails to adequately enforce such restrictions, NuVasive may
do so at Representative’s cost). Representative shall provide NuVasive a copy of each Compliance
Agreement with respect to each Representative Affiliate immediately upon such person or entity becoming
a Representative Affiliate. Each Compliance Agreement shall require all sales representatives to comply
with the terms of Section 5.08 and Section 5.09 hereof. Representative shall be liable to NuVasive for any
breaches by the Representative Affiliate of the Compliance Agreement.

(f) Representative acknowledges and agrees that the foregoing non-competition obligations
are reasonable and necessary to protect the legitimate interests of NuVasive, including the protection of
NuVasive’s Confidential Information. Representative further acknowledges and agrees that such
obligations are an essential part of, and consideration for, NuVasive’s promises contained in this
Agreement.

Section 5.10  Non-Disparagement. Representative shall not in any way disparage NuVasive, its
products, or its agents or employees, including, without limitation, taking any action or making any
statement the intent or reasonably foreseeable effect of which is to impugn or injure the reputation or
goodwill of NuVasive or any of its agents or employees. The Parties acknowledge and agree that
Representative shall not be deemed to have violated the foregoing if Representative provides truthful
testimony pursuant to a valid subpoena or court order or as otherwise required by law.

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF REPRESENTATIVE

Section 6.01 Corporate Power. Representative represents, warrants and covenants that: (a) it is
duly organized and validly existing under the laws of its state of incorporation; (b) it has full corporate
power and authority to enter into this Agreement and to carry out the provisions hereof; (c) it is qualified
and licensed to do business and is in good standing in every jurisdiction where such qualification and
licensing is required; and (d) the person executing this Agreement on Representative’s behalf has been duly
authorized to do so by all requisite corporate action.

Section 6.02 Binding Agreement. This Agreement is a legal and valid obligation binding upon
the Parties and enforceable in accordance with its terms. The execution, delivery and performance of this
Agreement by the Parties do not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

Section 6.03 Non-Contravention. Representative represents, warrants and covenants that its
performance of all the provisions of this Agreement and as an agent of NuVasive does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or data acquired by it in
confidence or in trust prior to its engagement by NuVasive, and Representative agrees not to disclose to
NuVasive any confidential or proprietary information or material belonging to any previous employers or
other entities with whom Representative has been involved. Representative represents and warrants that it
has not entered into (and is not bound by) any agreement, either written or oral, that is in conflict herewith
or in conflict with the engagement contemplated hereby. Representative further represents, warrants and
covenants that it will not (directly or indirectly) engage in the development of products or intellectual
property that are for use in (or applicable to) any products or services that are competitive with NuVasive’s

Page 8 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 22 of 53

products or services, and that Representative has disclosed to NuVasive all relevant details regarding any
such development activity that occurred in the past. »

Section 6.04 Debarment. Representative represents, warrants and covenants that neither it nor
any Representative Affiliate have been nor are debarred, suspended, excluded or are otherwise ineligible
under Section 306 of the Federal Food, Drug and Cosmetic Act (as amended by the Generic Drug
Enforcement Act of 1992) or are listed on any applicable federal exclusion list including the then-current:
(a) HHS/OIG List of Excluded Individuals/Entities (available through the Internet at
http:/www.oig.hhs.gov), (b) General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov); and (c) FDA Debarment List (available
through the Internet at http://www.fda. gov/ora/compliance_ref/debar/),

Section 6.05 Interaction with Health Care Providers. Representative represents, warrants and
covenants that neither it nor any Representative Affiliate have any arrangement (e.g., grants, donations,
sponsorships, reimbursement of expenses, etc.) or agreement, oral or written, with a Health Care Provider,
other than for the purchase of Products. Representative will not enter into any arrangement or agreement
with a Health Care Provider without the express prior written consent of NuVasive’s Compliance Officer
or his/her designee.

ARTICLE VIL
INTELLECTUAL PROPERTY

Section 7.01 Use, Subject to the terms of this Agreement, NuVasive hereby grants to
Representative a non-exclusive, non-transferable, non-sublicensable, limited, revocable license during the
Term to use those trademarks, service marks, logos, and trade names that NuVasive may specify to
Representative from time to time (“NuVasive Trademarks”) for use solely in connection with the
Promotion of the Products in the Territory pursuant to the terms of this Agreement. Representative shall
have no further rights or interest in such NuVasive Trademarks. Representative shall fully comply with all
written guidelines communicated by NuVasive concerning the use of the NuVasive Trademarks
(“Trademark Guidelines”), Should NuVasive notify Representative that the use of any NuVasive
Trademarks violate the then in effect Trademark Guidelines, Representative shall bring such use into
conformance with the Trademark Guidelines and shall provide to NuVasive a specimen of such conforming
use. Notwithstanding the foregoing, NuVasive, at its discretion, may terminate this trademark license if it
determines that Representative is using the NuVasive Trademarks in a manner that violates said guidelines.
Representative shall cooperate with NuVasive, at NuVasive’s expense, to register the NuVasive
Trademarks in any jurisdiction, including executing appropriate documents and otherwise assisting
NuVasive. Representative will immediately bring to the attention of NuVasive any improper or wrongful
use of NuVasive’s Trademarks, emblems, designs or other similar intellectual property rights which come
to the notice of Representative and will in the performance of its duties under this Agreement use reasonable
efforts to safeguard the property rights and interests of NuVasive. All goodwill arising out of any uses of
the NuVasive Trademarks will inure solely to the benefit of NuVasive.

Section 7.02 Quality Control and Approval of Representations. All representations of the
NuVasive Trademarks that Representative intends to use (including in any catalogue or other marketing
collateral) shall first be submitted to NuVasive for written approval (which shall not be unreasonably
withheld) of design, color, and other details. Representative may not mark the Products or Product
packaging materials with its own trademarks, service marks, trade names, or logos or those of any third
party. Nothing in this section shall limit the restriction in Section 5.07 that Representative shall only use
the Promotional Materials supplied by NuVasive in its Promotion of the Products unless otherwise agreed
by NuVasive in writing.

Page 9 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 23 of 53

Section 7.03 Property Rights. Representative agree that NuVasive owns all right, title, and
interest in the product lines that include the Products and in all of NuVasive’s Intelfectual Property relating
to the design, manufacture, operation or service of the Products. The use by Representative of any of these
property rights is authorized only for the purposes herein set forth, and upon termination or expiration of
this Agreement such authorization shall cease.

Section 7.04 Prohibited Acts. At no time during or after the Term shall Representative:

(a) take any action that may interfere with any of NuVasive’s rights in or to NuVasive’s
Intellectual Property;

(b) challenge or assist others to challenge NuVasive’s ownership of the NuVasive Trademarks
or other right in NuVasive’s Intellectual Property;

(c) attempt or assist others to attempt to register any trademarks, marks or trade names
confusingly similar to NuVasive’s Intellectual Property;

(d) register or apply for registrations, anywhere in the world, for the NuVasive Trademarks or
domain names or any other trademark or domain name that is similar to the NuVasive
Trademarks or that incorporates any of the NuVasive Trademarks in whole or in confusingly
similar part;

(e) use any mark, anywhere, that is confusingly similar to NuVasive’s Trademarks;

(f) engage in any action that tends to disparage, dilute the value of, or reflect negatively on the
Product or any NuVasive Trademark;

(g) misappropriate any of NuVasive’s Intellectual Property; or

(h) alter, obscure or remove any of the NuVasive Trademarks or any intellectual property
rights notices placed on the products purchased under this Agreement (including Products),
marketing materials or other materials that NuVasive may provide.

ARTICLE VUI.
CONFIDENTIALITY

Section 8.01 Non-Disclosure. Each Party shall not, except as otherwise expressly provided
herein, use, disclose, disseminate or otherwise allow access to the Confidential Information of the other
Party to anyone other than to employees that have a need to know such Confidential Information to
implement this Agreement and who are bound by written confidentiality obligations with provisions no less
stringent than those contained in this Article VIII. Each Party shall prevent unauthorized disclosure or use
of the Confidential Information of the other Party. Each Party shall execute all documents and otherwise
shall take all necessary steps to ensure that each be able to enforce rights hereunder pertaining to
Confidential Information. Each Party shall be responsible for any breach of this Section 8.01 by employees,
contractors or agents.

Section 8.02 Ownership. As between the Parties, each receiving Party acknowledges and agrees
that the disclosing Party (or its licensors) owns all rights, title and interests, including Intellectual Property
Rights, in and to the disclosing Party’s Confidential Information.

Page 10 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 24 of 53

Section 8.03 Notification. If a Party learns or believes that any person who has had access to
the Confidential Information of the other Party has violated or intends to violate this Agreement, the
receiving Party shall immediately notify the other Party and shall cooperate with the other Party in seeking
injunctive or other equitable relief against any such person.

Section 8.04 Exceptions. Neither Party shall disclose the Confidential Information of the
disclosing party to any third party without prior written consent of the disclosing party. This obligation is
subject to the following exceptions: (a) disclosure by the Parties and their Affiliates is permissible if
required by government or court order, discovery request, or subpoena in pending litigation provided that:
(i) the Party disclosing the information first gives the other Party prior written notice in order to enable that
Party to seek a protective order or motion to quash (or other equivalent protection), such permissible
disclosure limited to the Confidential Information legally required to be disclosed, and (ii) any such
disclosure is subject to protective order, with such permissible disclosure protected under an “Outside
Attorneys Eyes Only” or higher confidentiality designation; (b) disclosure by the Parties and their Affiliates
is permissible if otherwise required by any applicable securities exchange rules or regulations, such
permissible disclosure limited to Confidential Information legally required to be disclosed; and (c) the
Parties and their Affiliates may disclose Confidential Information the extent reasonably necessary, on a
confidential basis, to their accountants, attorneys, financial advisors, and entities with audit rights.

Section 8.05 Reproduction of Confidential Information. Confidential Information shall not be
reproduced except as required to implement this Agreement. Any reproduction or derivative of any
Confidential Information of the disclosing Party by the receiving Party shall remain the property of the
disclosing Party and shall contain all confidential or proprietary notices or legends which appear on the
original.

Section 8.06 Equitable Remedies. Any unauthorized disclosure or use of Confidential
Information by Parties shall be a material breach of this Agreement, and Parties shall be entitled to all
remedies available under law or in equity, including injunctive relief without the need to post a bond
therefor.

ARTICLE IX.
TERM

Section 9.01 Term. Unless terminated earlier as provided in this Agreement, the term of this
Agreement commences on the Effective Date, and shall continue for the period set forth in the “Term of
the Agreement” field of the Key Terms Summary (the “Term”).

Section 9.02 Termination by Either Party for Material Breach. If either Party materially
breaches any provision of this Agreement, and such breach is not cured within thirty (30) calendar days
following the delivery of written notice of such breach by the non-breaching Party to the breaching Party
(provided that, such thirty (30) day notice period shall not be required if the breach by its nature cannot be
cured within thirty (30) days), then the non-breaching Party may terminate this Agreement immediately
upon delivery of written notice, and if the non-breaching Party is NuVasive, then NuVasive shall also have
the right, in its sole discretion, to modify or remove the Territory. If this Agreement is terminated or
Territory is removed or modified by NuVasive due to Representative’s uncured material breach, then no
Termination Full Amount, Termination Poor Standing Amount, or other compensation shall be due or owed
to Representative.

Page Ll of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 25 of 53

Section 9.03 Termination by NuVasive/Modification of Territory.

(a) NuVasive may, in its sole discretion and upon delivery of written notice to Representative,
modify the Territory, remove the Territory (or any portion thereof), or terminate this Agreement without
payment of the Termination Full Amount, Termination Poor Standing Amount, or other compensation: if
(i) the Territory is not sufficiently covered by sufficient Representative representation in accordance with
the sales action plan agreed to by the Parties and delivered pursuant to Section 5.02; (ii) Representative
breaches any of the provisions of Section 5.08, Section 5.09, Section 5.10, Section 6.04, Section 6.05, or
Section 12.05 of this Agreement; (iii) Representative fails to make the Infrastructure Investments in
accordance with Section 5.03; or (iv) Representative undergoes a Change of Control.

(b) If Representative in in Poor Standing, NuVasive may in its sole discretion and upon
delivery of written notice to Representative, modify the Territory, remove the Territory (or any portion
thereof), or terminate this Agreement if NuVasive pays Representative the applicable Termination Poor
Standing Amount.

(c) Notwithstanding any other provision in this Agreement, NuVasive may, in its sole
discretion and upon delivery of written notice to Representative modify the Territory, remove the Territory,
or terminate this Agreement at any time, without cause and regardless of whether Representative is in Poor
Standing, if NuVasive pays Representative the Termination Full Amount.

Section 9.04 Termination for Insolvency. This Agreement may be terminated by either Party
without notice and without any compensation or consideration due to the other Party: (a) upon the other
Party making an assignment for the benefit of creditors; (b) upon the other Party’s dissolution or ceasing to
do business; (c) if the other Party makes, applies for, or consents to, the appointment of a trustee, receiver
or custodian for a substantial part of its property; (d) if the other Party is generally unable to pay its debts
as they become due; or (e) if the other Party has filed against it, a petition for voluntary or involuntary
bankruptcy or pursuant to any other insolvency law.

Section 9.05 Effect of Terminations.

(a) Accrued Obligations. Termination or expiration of this Agreement shall not relieve either
Party of obligations incurred prior to the effective date of such termination or expiration.

(b) Return of Materials, All NuVasive Intellectual Property, Promotional Materials, Products,
designs, drawings, formulas or other data, photographs, samples, literature, sales aids of every kind and
NuVasive Confidential Information shall remain the property of NuVasive. Within ten (10) calendar days
after the termination or expiration of this Agreement, Representative shall prepare all such items in its
possession for shipment, as NuVasive may direct, at NuVasive’s reasonable expense. Upon termination or
expiration of this Agreement, Representative shall not make, use, dispose of or retain any copies or
derivatives of any NuVasive Confidential Information in any form. Effective upon the termination or
expiration of this Agreement, Representative shall cease to use all NuVasive Trademarks. Representative
shall comply with all requests from NuVasive regarding the return of inventory, Products, Promotional
Materials, samples, and other NuVasive property. For clarity, all Compliance Agreements and customer
relationships belong to NuVasive and shall be retained by NuVasive after termination or expiration of this
Agreement.

(c) No Other Compensation. NuVasive shall not, by reason of the termination or expiration
of this Agreement, be liable to Representative for compensation, indemnification, reimbursement or
damages on account of any loss of prospective profits or anticipated sales or on account of expenditures,

Page 12 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 26 of 53

investments, leases or commitments made in connection with this Agreement or the anticipation of extended
performance hereunder. For clarity, if this Agreement expires pursuant to its terms, then no Termination
Full Amount, Termination Poor Standing Amount, or other compensation shall be due or owed to
Representative.

Section 9.06 Treatment _of Representative Affiliates Upon Termination, Expiration or
Modification of Territory. In the event that: (a) this Agreement is terminated or expires for any reason; (b)
the Territory is modified, for any reason; or (c) NuVasive exercises any of its rights under Section 9.03,
then in each case: (i) NuVasive shall have the right to hire, employ, or otherwise engage any Representative
Affiliates providing services within the Territory (or in the case of a modification, such portion of the
Territory that is removed) on terms determined by NuVasive in its sole discretion; (it) at the request of
NuVasive, all Compliance Agreements (or similar agreements then in effect) designated by NuVasive for
Representative Affiliates within the Territory (or in the case of a modification, such portion of the Territory
that is removed), as applicable, shall be automatically and immediately assigned to NuVasive, and (iii)
Representative shall take all other reasonable steps to ensure that the services of all such Representative
Affiliates engaged by NuVasive are continued uninterrupted on behalf of NuVasive, including, without
limitation, releasing Representative Affiliates from any non-compete and other restrictive covenants
between Representative and the Representative Affiliate that would otherwise restrict NuVasive from hiring
or contracting with such Representative Affiliate. Representative shall not challenge or dispute, and waives
any claim arising out of, the hiring, employment or engagement of such Representative Affiliate by
NuVasive as set forth in this Section 9.06, including asserting any claim based upon any restrictive
covenants agreed to between Representative and such Representative Affiliate.

Section 9.07 Survival. The provisions of Article IV, Section 5.09(c) (for the period specified
therein), Section 5.10, Article VI, Article VII (except for the grant of rights and licenses by NuVasive),
Article VIII, Article LX, Article X, Article XI (for the period specified therein), and Article XII shall survive
the termination or expiration of this Agreement for any reason. All other rights and obligations of the
Parties shall cease upon termination or expiration of this Agreement.

ARTICLE X.
INDEMNITY

Section 10.01 Indemnification by Representative. Representative shall indemnify, defend and
hold harmless NuVasive and its present and former, direct and indirect, subsidiaries, affiliates, employees,
officers, directors, stockholders, members, agents, representatives, and permitted successors and permitted
assigns (each a “NuVasive Indemnitee”) from and against (a) any and all Losses finally awarded to a third
party by a court of competent jurisdiction or agreed to in a settlement approved by Representative that result
from any Claim made or brought against a NuVasive Indemnitee, and (b) subject to Section 10.03, any
Litigation Costs incurred by a NuVasive Indemnitee while investigating or conducting the defense of any
Claim, in any such case (a) and (b), solely to the extent such Claim is directly based on or directly arises
out of or from (i) any breach by Representative of any of its representations, warranties and covenants under
this Agreement; (ii) any bodily injury, death of any person or damage to real or tangible personal property
caused by the acts or omissions of Representative or any Representative Affiliate; or (ili) the gross
negligence and willful misconduct of Representative or any Representative Affiliates, provided, however,
that such indemnification right shall not apply to any Losses or Litigation Costs to the extent directly
attributable to: (x) the negligence, reckless misconduct, or intentional misconduct of a NuVasive
Indemnitee, or (y) a claim for which NuVasive is obligated to indemnify a Representative Indemnitee under
Section 10.02.

Page 13 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 27 of 53

Section 10.02 Indemnification by NuVasive. NuVasive shall indemnify, defend and hold
harmless Representative and its directors, officers, employees and agents (each a “Representative
Indemnitee”) from and against (a) any and all Losses finally awarded to a third party by a court of
competent jurisdiction or agreed to in a settlement approved by NuVasive, and (b) subject to Section 10.03,
any Litigation Costs incurred by a Representative Indemnitee while investigating or conducting the defense
of any Claim, in any such case (a) and (b), solely to the extent such Claim is directly based on or directly
arises out of (i) an alleged manufacturing or design defect in a Product or (ii) any Product infringing upon
or misappropriating any intellectual property rights of such third party, provided, however, that such
indemnification right shal! not apply to any Losses or Litigation Costs to the extent directly attributable to:
(x) the negligence, reckless misconduct, or intentional misconduct of a Representative Indemnitee; (y) the
modification or alteration of the Products by or on behalf of a Representative Indemnitee in a manner not
approved in writing by NuVasive; or (z) a claim for which Representative is obligated to indemnify a
NuvVasive Indemnitee under Section 10.01. If, in connection with any Claim, it is determined by NuVasive
that Representative acted beyond its authority, or failed to comply with any of its material obligations under
this Agreement, NuVasive shall be immediately relieved of its obligations to Representative under this
Section 10.02.

Section 10.03 Indemnification Procedure. Promptly after receipt by a Party seeking
indemnification under this Article X (an “Indemnitee”) of notice of any pending or threatened Claim
against it, such Indemnitee shall give written notice to the Party from whom the Indemnitee is entitled to
seek indemnification pursuant to this Article X (the “Indemnifying Party”) of the commencement thereof;
provided that, the failure to notify the Indemnifying Party shall not relieve it of any liability that it may
have to any Indemnitee hereunder, except to the extent the Indemnifying Party demonstrates that it is
materially prejudiced thereby. The Indemnifying Party shall be entitled to participate in the defense of such
Claim and, to the extent that it elects within seven (7) calendar days of its receipt of notice of the Claim
from the Indemnitee, to assume contro! of the defense and settlement of such Claim (unless (a) the
Indemnifying Party is also a party to such proceeding and the Indemnifying Party has asserted a cross claim
against the Indemnitee or a court has otherwise determined that such that joint representation would be
inappropriate, or (b) the Indemnifying Party fails to provide reasonable assurance to the Indemnitee of its
financial capacity to defend the Indemnitee in such proceeding) with counsel reasonably satisfactory to the
Indemnitee and, after notice from the Indemnifying Party to the Indemnitee of its election to assume the
defense of such Claim, the Indemnifying Party shall not, as long as it diligently conducts such defense, be
liable to the Indemnitee for any Litigation Costs subsequently incurred by the Indemnitee. No compromise
or settlement of any Claim may be effected by the Indemnifying Party without the Indemnitee’s written
consent, which consent shall not be unreasonably withheld or delayed, provided no consent shall be required
ift (i) there is no finding or admission of any violation of law or any violation of the rights of any person
and no effect on any other claims that may be made against the Indemnitee; (ii) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party; and (iii) the Indemnitee’s rights under
this Agreement are not restricted by such compromise or settlement.

SECTION 10.04 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, NUVASIVE SHALL NOT BE LIABLE TO
REPRESENTATIVE OR TO ANY ENTITY OR PERSON CLAIMING THROUGH OR UNDER
REPRESENTATIVE FOR ANY LOSS OF PROFIT OR INCOME OR FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT OR SPECIAL DAMAGES OF ANY KIND, WHETHER IN AN ACTION
FOR CONTRACT, TORT, OR OTHERWISE, IN CONNECTION WITH THIS AGREEMENT, EVEN
IF NUVASIVE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. NUVASIVE’S
MAXIMUM LIABILITY TO REPRESENTATIVE FOR ANY CLAIM UNDER THIS AGREEMENT
SHALL NOT EXCEED THE AMOUNTS PAID OR PAYABLE TO REPRESENTATIVE BY
NUVASIVE HEREUNDER DURING THE SIX (6) MONTH PERIOD PRIOR TO THE MONTH IN

Page 14 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 28 of 53

WHICH THE EVENT GIVING RISE TO THE CLAIM OCCURRED (THE “LIABILITY CAP
AMOUNT”). REPRESENTATIVE ACKNOWLEDGES THAT THESE LIMITATIONS OF LIABILITY
ARE AN ESSENTIAL ELEMENT OF THE BARGAIN BETWEEN THE PARTIES AND IN THEIR
ABSENCE THE TERMS AND CONDITIONS OF THIS AGREEMENT WOULD BE
SUBSTANTIALLY DIFFERENT. NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT
NUVASIVE TERMINATES THIS AGREEMENT PURSUANT TO SECTION 9.03(B) OR 9.03(C) AND
THE AMOUNT OF THE TERMINATION POOR STANDING AMOUNT OR TERMINATION FULL
AMOUNT, AS APPLICABLE, IS GREATER THAN THE LIABILITY CAP AMOUNT, THEN THE
LIABILITY CAP AMOUNT SHALL NOT APPLY OR IN ANY WAY LIMIT THE TERMINATION
POOR STANDING AMOUNT OR TERMINATION FULL AMOUNT, AS APPLICABLE.

Section 10.05 Set-off Right. NuVasive may withhold payment of any amounts due and payable
under this Agreement by reason of any set-off of any claim or dispute with Representative, whether relating
to Representative’s indemnification obligations breach, bankruptcy or otherwise. For the avoidance of
doubt, the withholding of payment shall not relieve Representative of its obligations arising under this
Agreement.

Section 10.06 Insurance. During the Term and for a period of two (2) years thereafter,
Representative shall maintain in full force and effect the following insurance coverage of not less than the
following amounts: (a) General Liability including Products/Completed Operations Liability - Two Million
Dollars ($2,000,000) aggregate, One Million Dollars ($1,000,000) Bodily Injury/Property Damage per
occurrence, One Million Dollars ($1,000,000) Personal and Advertising Injury, One Hundred Thousand
Dollars ($100,000) Damage to Rented Premises, Ten Thousand Dollars ($10,000) Premises Medical
Payments; (b) Property Coverage equal to replacement value of property owned along with extra expense
coverage to cover period of time to replace office premises; (c) Professional Liability - One Million Dollars
($1,000,000) aggregate and per occurrence; (d) Automobile Liability for owned, non-owned and hired autos
(as applicable) — One Million Dollars ($1,000,000) per accident; and (e) Workers Compensation sufficient
to meet statutory required benefits of the state in which your employees are domiciled; all from carrier(s)
reasonably acceptable to NuVasive. On an ongoing basis, Representative shall provide NuVasive with one
or more certificates of insurance showing that Representative maintains insurance in accordance with this
Section 10.06. Such certificates shall confirm that NuVasive has been named as an additional insured on
Representative’s insurance policies by endorsement to such policies and shall provide that there shall be no
cancellation or reduction in coverage without thirty (30) calendar days’ prior written notice to NuVasive.

ARTICLE XI.
RECORDS AND AUDITS

Section 11.01 Records and Audits. During the Term plus an additional six (6) years after its
expiration or termination, Representative agrees to maintain all records required to substantiate
Representative’s compliance with the provisions of this Agreement and with all laws, regulations, policies,
procedures and guidelines related to Representative’s performance of its obligations under this Agreement,
including Representative’s required Infrastructure Investment. Upon reasonable request by NuVasive,
Representative agrees to furnish a full and detailed statement of such records and NuVasive’s business in
the Territory. NuVasive shall have the right during normal business hours and upon thirty (30) calendar
days’ prior written notice to audit Representative’s and Representative Affiliate’s records relative to
NuvVasive’s business (including basic financial information of Representative) activities applicable to this
Agreement and verify any Representative or Representative Affiliate statement sent to NuVasive.

Page 15 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 29 of 53

ARTICLE XII.
MISCELLANEOUS

Section 12.01 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving any effect to the choice of law principles
thereunder, The Parties agree that the U.N. Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement.

Section 12.02 Dispute Resolution. Any controversy, dispute or question arising out of or in
connection with this Agreement, or related to the interpretation, performance or non-performance of this
Agreement or any breach hereof, shall be fully and finally resolved by binding arbitration conducted before
a single neutral arbitrator from AAA in San Diego, California pursuant to the then current commercial
dispute rules of the AAA (which can be accessed at www.adr.com), provided, however that if the dispute
or claim involves a Party seeking at least one million dollars ($1,000,000) from the other Party, then the
arbitration will be conducted by a panel of three arbitrators from AAA, with one arbitrator chosen by each
of the Parties and the third appointed by the other two arbitrators. The arbitrator(s) shall permit adequate
discovery. In addition, the arbitrator(s) shall be empowered to award all remedies otherwise available ina
court of competent jurisdiction. Any judgment rendered by the arbitrator(s) may be entered by any court
of competent jurisdiction. The arbitrator(s) shall issue an award in writing and state the essential findings
and conclusions on which the award is based. By executing this Agreement, the Parties are both waiving
the right to a jury trial with respect to any such disputes. In all other jurisdictions the Parties shall split the
costs of the arbitrator, forum and filings fees equally. Each Party shall bear its own respective attorneys’
fees and all other costs, unless otherwise provided by law and awarded by the arbitrator(s). This arbitration
section does not include claims that, by law, may not be subject to mandatory arbitration. Nothing contained
in this Agreement shall in any way deprive either Party of its right to obtain injunctions or other equitable
relief from a court of competent jurisdiction, including preliminary relief, pending arbitration

Section 12,03 Notices. Any notices required or permitted hereunder shall be given to the
appropriate Party at the address specified in the Key Terms Summary or at such other address as the Party
shall specify in writing. Such notice shall be in writing and shall be deemed given: (a) upon personal
delivery to the appropriate address; (b) if it is delivered by email, when the recipient, by an email sent to
the email address for the sender provided in the Key Terms Summary or by a notice delivered by another
method in accordance with this Section 12.03, acknowledges having received that email; (c) upon delivery
by facsimile transmission with receipt confirmed; (d) if sent by certified or registered mail, postage prepaid,
three (3) calendar days after the date of mailing; or (e) if sent by overnight courier, the next business day
such courier regularly makes deliveries.

Section 12.04 Further Assurances, On NuVasive’s request, Representative shall, at its sole cost
and expense, execute and deliver all such further documents and instruments, and take all such further acts,
necessary to give full effect to this Agreement.

Section 12.05 Assignment by Representative. Representative may not assign or transfer this
Agreement or assign, transfer, or delegate any of its rights and obligations under this Agreement, including
in connection with any Change of Control, without the prior written consent of NuVasive, which may be
withheld, denied, or conditioned in the sole discretion of NuVasive. Any purported assignment or
delegation in violation of this Section is null and void. No assignment or delegation relieves Representative
of any of its obligations under this Agreement.

Page 16 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 30 of 53

Section 12.06 Assignment by NuVasive. NuVasive may assign any of its rights or delegate any
of its obligations without notice to, or the consent of, Representative, including in connection with any
Change of Control.

Section 12.07 Severability. If any provision(s) of this Agreement shall be held invalid, illegal or
unenforceable by a court of competent jurisdiction, the remainder of the Agreement shall be valid and
enforceable and the Parties shall negotiate in good faith a substitute, valid and enforceable provision which
most nearly effects the Parties’ intent in entering into this Agreement. If a court holds that the duration,
scope, geographic range, or any other restriction stated in any provision of this Agreement is unreasonable
under circumstances then existing, the Parties agree that the maximum duration, scope, geographic range,
or other restriction that the court deems reasonable under such circumstances will be substituted and that
the court will have the power to revise any of those restrictions to cover the maximum period, scope,
geographic range, and/or other restriction permitted by law.

Section 12.08 Modification; Waiver. This Agreement may not be altered, amended or modified
in any way except in a writing signed by both Parties. The failure of a Party to enforce any provision of
the Agreement shall not be construed to be a waiver of the right of such Party to thereafter enforce that
provision or any other provision or right.

 

Section 12.09 Entire Agreement. This Agreement and the exhibits hereto, as listed in the Key
Terms Summary, represent and constitute the sole, final and entire agreement between the Parties, and
supersedes and merges all prior negotiations, agreements and understandings, oral or written, with respect
to the matters covered by this Agreement.

Section 12.10 Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute one instrument. The Parties
agree that a facsimile or electronic pdf may be executed as an original.

Section 12.11 Advice of Counsel. Each of the Parties represent that they have had the
opportunity to seek the advice of counsel with respect to the negotiation and execution of this Agreement.
Representative further represents that it has executed this Agreement of its own free will and is not relying
on counsel for NuVasive with respect to any portion of this Agreement.

Section 12.12 Interpretation, Each Party acknowledges and agrees that (a) any applicable rule of
construction to the effect that ambiguities are to be resolved against a drafting Party shal! not be applied in
connection with the construction or interpretation of this Agreement or any provision hereof; (b) no
presumption or burden of proof shall! arise favoring or disfavoring any Party by virtue of the authorship of
any of the provisions of this Agreement; (c) “including” (and any of its derivative forms) meaning including
without limitation; (d) “may” means has the right but not the obligation to do something and “may not”
means does not have the right to do something; and (e) “will” and “shall” are expressions of command, not
merely expressions of future intent or expectation..

Section 12.13 Headings. The headings used in this agreement are for convenience of reference
only and shal! not affect the construction of or be taken into consideration in interpreting this Agreement.

Section 12.14 No Implied Licenses. Except as explicitly set forth herein, Representative is not
granted any explicit or implied licenses in this Agreement.

{Remainder of Page Intentionally Left Blank}

Page 17 of 17
(excluding all exhibits)

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 31 of 53

EXHIBIT A

DEFINITIONS

 

“AAA” means the American Arbitration Association.

“A oreement” has the meaning set forth in the Key Terms Summary.

SS —

“Change of Control” means any merger, consolidation or acquisition of a Party, with by or into another

corporation, person or entity, the sale of all or substantially all of the assets of the Party, or any change in
the ownership of more than 50% of the voting stock of a Party in one or more related transactions.

“Claim” shall mean any charge, allegation, notice, civil, criminal or administrative claim, demand,
complaint, cause of action, suit, proceeding, arbitration, hearing or investigation.

“Commission” has the meaning set forth in Section 2.01.
“Compliance Agreement” has the meaning set forth in Section 5.09.

“Confidential Information” means the proprietary or confidential information of a Party which is
disclosed to the receiving Party, whether before or after the Effective Date, and (a) if disclosed in writing,
is either marked as confidential or is known, understood or reasonably expected to be confidential at the
time of disclosure, or (b) if disclosed orally or in other intangible form, is either identified and treated as
confidential at time of disclosure, or is known, understood or reasonably expected to be confidential at
the time of disclosure, or is, without limiting the foregoing, identified in writing and marked confidential
within thirty (0) calendar days after disclosure and relates to products, plans, designs, costs, prices,
finances, marketing plans, business opportunities, personnel, research, development, know-how, trade
secrets, inventions, blueprints, techniques, processes, algorithms, software programs, schematics, designs,
contracts, customer lists, procedures, formulae, patent applications and other information relating to the
Party’s business, services, processes or technology. Confidential Information shall also include the terms
of this Agreement. Confidential Information shall not include information that the receiving Party proves:
(i) was known by receiving Party or was publicly available prior to disclosure by the disclosing Party to
the receiving Party; (ii) became publicly available after disclosure by the disclosing Party to the receiving
Party through no act of the receiving Party; (iii) is hereafter rightfully furnished to the receiving Party by
a third party without confidentiality restriction; (iv) was independently developed by the receiving Party
without reference to, or use of, the receiving Party’s Confidential Information; or (v) is disclosed with the
prior written consent of the disclosing Party or as expressly authorized under this Agreement.

“Rffective Date” means the effective date set forth in the Key Terms Summary.

“Exhibit” has the meaning set forth in the Key Terms Summary.

_ “EDA” means the U.S. Food and Drug Administration.

_ “Health Care Provider” means the definition of “health care provider” as set forth in 29 CFR 825.125.

 

. “Indemnifying Party” has the meaning set forth in Section 10.03.
_ “Indemnitee” has the meaning set forth in Section 10.03.

_ “Infrastructure Investments” has the meaning set forth in Section 5.03.

 
15.

16.

17.

18.

19.

20,

21.

22,

23.

24,

25,

26,

27.

28,

29,

30.

31.

Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 32 of 53

“Intellectual Property” or “Intellectual Property Rights” as used herein collectively means any and all
patents, copyrights, trademarks, trade secrets, mask works, moral rights, know-how or any other
proprietary right, and any applications for the foregoing, under the laws of the United States, or any other
governmental jurisdiction (including the European Union).

“Litigation Costs” means any direct out-of-pocket costs and expenses (including reasonable attorneys’
fees).

“Losses” means any claims, costs, damages, losses, liabilities, fines, penalties, and expenses.

“Monthly Statement” has the meaning set forth in Section 2.05.

“MVP” has the meaning set forth in Exhibit D.

“Net Sales” means the dollar amount actually received by NuVasive from a customer for the sales of the
Product(s), less charges for shipping, handling, freight, taxes, C.O.D. charges, insurance, tariffs and
duties, cash and trade discounts, rebates, charge back payments to managed healthcare organizations,
GPO administrative fees, amounts allowed or credited for returns, uncollected or uncollectable amounts,
services, taxes imposed upon the sale of the Products, and any other deductions permitted under Generally
Accepted Accounting Principles (GAAP) to calculate net sales.

“NuVasive Indemnitee” has the meaning set forth in Section 10.01.

“NuVasive Trademarks” has the meaning set forth in Section 7.01.

“Party” and “Parties” has the meaning set forth in the Key Terms Summary.

“Poor Standing” has the meaning set forth in Section 1.04.

“Products” means the products listed in the Key Terms Summary. Products subject to this Agreement
may be changed, discontinued or added by NuVasive at its sole discretion upon thirty (30) calendar day’s
prior written notice to NuVasive.

“Promote,” “Promotional” and “Promotion,” and any variants of any of the foregoing, mean those
activities to be undertaken by Representative and its authorized personnel to solicit orders for, encourage
sales and appropriate use of the Product, including contacting customers in the Territory, and other forms
of advertising, marketing, promotional and solicitation efforts.

“Promotional Materials” has the meaning set forth in Section 5.07.

“Quota Commitments” has the meaning set forth in Section 1.03.

“Representative” means the Representative listed in the Key Terms Summary.

“Representative Affiliate” means Representative’s partners, employees, sub-contractors, sales personnel
(whether employees of Representative or independent contractors), affiliates or agents who have provided
services pursuant to this Agreement or have received information from Representative related to the

Products.

“Representative Indemnitee” has the meaning set forth in Section 10.02.

 
32.

33.

34,

35.

36.

37.

38.

39,

Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 33 of 53

“Restricted Persons” means any current, former, or prospective customers, group purchasing
organizations, integrated health networks, hospitals, hospital groups, surgeons, physicians, or billing
services with which NuVasive or an affiliate of NuVasive has a business relationship.

“Shared Services” has the meaning set forth in Section 5.05.

“SP Incremental Sales Amount” means the amount equal to all Net Sales generated in the Territory by
Representative pursuant to the Agreement during the most recently-completed twelve-month period, less
$10,539,162. Notwithstanding the foregoing, if the SP Incremental Sales Amount equals a negative
amount, then the SP Incremental Sales Amount shall be equal to zero.

“Term” has the meaning set forth in Section 9.01.

“Termination Full Amount” equals the applicable amount as set forth below:

 

Time Period in which an Event Requiring Termination Full Amount
the Calculation of the Termination Full
Amount Occurs

 

 

 

Effective Date — December 31, 2019 $650,000
January |, 2020 — December 31, 2020 $850,000
January 1, 2021 — December 31, 2021 An amount equal to the SP Incremental Sales

 

 

 

Amount multiplied by 10%

 

Example calculations are set forth in Exhibit H.

“Termination Poor Standing Amount” equals the applicable amount as set forth below:

 

Time Period in which an Event Requiring Termination Poor Standing Amount
the Calculation of the Termination Poor
Standing Amount Occurs

 

 

 

Effective Date — December 31, 2019 $650,000
January 1, 2020 — December 31, 2020 $700,000
January 1, 2021 — December 31, 2021 An amount equal to the SP Incremental Sales

 

 

 

Amount multiplied by 10%

 

Example calculations are set forth in Exhibit H. In no event will Representative be entitled to both the
Termination Full Amount and the Termination Poor Standing Amount (payment of the Termination Full
Amount shall extinguish any right to the Termination Poor Standing Amount and payment of the
Termination Poor Standing Amount shall extinguish any right to the Termination Full Amount).

“Terms and Conditions of Sale” has the meaning set forth in Section 3,01.

“Territory” means the territories specified in Exhibit B.

“Trademark Guidelines” has the meaning set forth in Section 7.01.

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 34 of 53

EXHIBIT B
TERRITORY

The States of Massachusetts and Rhode Island

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 35 of 53

EXHIBIT C
COMMISSIONS

This Exhibit is incorporated by reference into and made a part of the Sales Representative Agreement
between NuVasive and Representative. Any capitalized terms not defined in this Exhibit shall have the meaning
set forth in the Agreement. Should a conflict arise between this Exhibit and the Agreement, the provisions of this
Exhibit shall control.

Calendar Year 2019 Commissions (Excluding Commission for MAGEC® Products)

nt om ion

Osteocel Pro, Osteocel Plus, Propel
e Stocking
e Non-St

All other all Products

All other NuVasive Products

QTR PTQ Bonus (Paid on Net Sales from $1, excluding all Net Sales of
MAGEC and all ft/biologics

>=110% of ta Commitment

>=108% of ta Commitment

>=105% of Quota Commitment

>=102% of Quota Commitment

>=100% of Quota Commitment

Quarterly Growth Bonus (Paid on same quarter Net Sales in
excess of the prior year (if any), excluding Net Sales of

MAGEC and all ft/biol

 

(JOS Disposables: NuVasive will separately provide commission rates for IOS
disposables.

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 36 of 53

EXHIBIT C
COMMISSIONS (continued)

Calendar Year 2020 Commissions (Excluding Commission for MAGEC® Products)

n

Osteocel Pro, Osteocel Plus, Propel
e Stocking
® Non-Stockin

All other all Products

All other NuVasive Products”?

QTR PTQ Bonus (Paid on Net Sales from $1, excluding all Net Sales of

MAGEC and al ft/biologics
>=110% of ta Commitment
>=108% of Commitment
>=105% of Quota Commitment
>=102% of Commitment
>=100% of Quota Commitment

Quarterly Growth Bonus (Paid on same quarter Net Sales in
excess of the prior year (if any), excluding Net Sales of
MAGEC and a ft/biol

 

(1) [OS Disposables: NuVasive will separately provide commission rates for IOS
disposables,

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 37 of 53

EXHIBIT C

COMMISSIONS (continued)

 

Calendar Year 2021 Commissions (Excluding Commission for MAGEC® Products)

onthly Commission Rate
Osteocel Pro, Osteocel Plus, Propel
e Stocking
¢ Non-Stocki
All other all Products
All other NuVasive P )
QTR PTQ Bonus (Paid on Net Sales from $1, excluding all Net

Sales of MAGEC and all ft/biologics
>=110% of ta Commitment
>=108% of Commitment
>=105% of ta Commitment
>=100% of Quota Commitment

Quarterly Growth Bonus (Paid on same quarter Net Sales in

excess of the prior year (if any), excluding Net Sales of
MAGEC and all ft/biologics

 

() JOS Disposables: NuVasive will separately provide commission rates for IOS
disposables.

Commissions to be paid are determined by applying the appropriate commission rate to Net Sales (as
described in Section 2.01 and Section 2.02 of the Agreement). Achievement of each of the QTR PTQ Bonus and
Quarterly Growth Bonus is determined by measuring Net Sales of Product(s) (excluding all Net Sales of
MAGEC).

Sales of Osteocel Pro, Osteocel Plus and Propel shall only be deemed “Stocking” sales if NuVasive
receives a purchase order or valid purchase order number for the respective Product prior to shipping such Product,
as evidenced by NuVasive’s actual records (and the order is otherwise in accordance with the requirements of
Section 3.02).

In the évent the Territory is modified, then the Quarterly Growth Bonus opportunity may be amended or
modified by NuVasive. The Quarterly Growth Bonus will not be retroactively applied back to dollar one, but
instead is an incremental increase to the monthly commission rate for all Net Sales made in a quarter that are in
excess of the same prior-year quarter.

NuVasive reserves the right to introduce new Products with different Commission structures.

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 38 of 53

EXHIBIT C

COMMISSIONS (continued)

Commission for MAGEC Products

Representative’s sole compensation for procurement of orders for MAGEC Products pursuant to the
Agreement shall be the applicable percentage set forth below on Net Sales of MAGEC Products resulting from
Representative’s procurement of orders therefore (the “MAGEC Commission”):

 

Calendar Years 2019 and 2020 - MAGEC Products
Calendar Year 2021 — MAGEC Products

 

 

 

 

The terms and conditions set forth in Section 2.01 and Section 2.02 of the Agreement applicable to the
Commission for non-MAGEC Products shal! apply to the MAGEC Commission.

For the avoidance of doubt, sales of MAGEC Products shall not count towards Representative’s
achievement of the Quota Commitment or the determination of Representative’s QTR PTQ Bonus or Quarterly
Growth Bonus, if any.

Potential for Commission Increase

In the event aggregate Net Sales in the Territory under this Agreement equal $40,216,000 (as the Territory
is defined as of the Effective Date) (the “Net Sales Threshold Amount”) prior to December 31, 2020, then:

(1) the Monthly Commission Rate for Osteocel Pro, Osteocel Plus, Propel, All other allograft products,
All other NuVasive Products (excluding IOS Disposables), and MAGEC Products shall each be
increased on a prospective basis by 1.85%; and

(2) the QTR PTQ Bonus schedule shall be amended and restated with the following schedule (as
applicable) on a prospective basis:

(a) ifthe Net Sales Threshold Amount is achieved at any time during calendar year 2019, then the
QTR PTQ Bonus schedule shall be:

 

QTR PTQ Bonus (Paid on Net Sales from $1, excluding all Net
Sales of MAGEC and allograft/biologics)
>=110% of Quota Commitment
>=108% of Quota Commitment
>=105% of Quota Commitment
>=100% of Quota Commitment

 

 

 

 

 

 

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 39 of 53

EXHIBIT C

COMMISSIONS (continued)

(b) if the Net Sales Threshold Amount is achieved at any time during calendar year 2020, then the
QTR PTQ Bonus schedule shall be:

 

QTR PTO Bonus (Paid on Net Sales from $1, excluding all Net
Sales of MAGEC and allograft/biologics)
>=110% of Quota Commitment
>=108% of Quota Commitment
>=105% of Quota Commitment
>=100% of Quota Commitment

 

 

 

 

 

 

 

Solely for purposes of calculating the Net Sales Threshold Amount, sales of capital equipment by
Representative in the Territory shall be included in the calculation of Net Sales. For clarity, achievement
of the Net Sales Threshold Amount shall have no effect on Commissions for calendar year 2021 and
Commissions for calendar year 2021 shall remain unchanged. Further, no increase or changes shall be
made to any Quarterly Growth Bonus upon achievement of the Net Sales Threshold Amount,

By way of example, if the Net Sales Threshold Amount is achieved on April 30, 2020, then the Monthly
Commission Rate for Osteocel Pro, Osteocel Plus, Propel, All other allograft products, All other NuVasive
Products (excluding IOS Disposables) and MAGEC Products as set forth on this Exhibit C as of the Effective
Date shall be increased by 1.85% as of May 1, 2020 so the total Monthly Commission Rate shall be as follows:

 

Monthly Commission Rate
Osteocel Pro, Osteocel Plus, Propel
e Stocking
e Non-Stocking
All other allograft Products
All other NuVasive Products‘!

 

 

 

 

 

 

 

 

| MAGEC Products

 

In addition, the QTR PTQ Bonus as of May 1, 2020 shall be as follows:

QTR PTOQ Bonus (Paid on Net Sales from $1, excluding all Net Sales of
MAGEC and all ft/biologics
>=110% of Quota Commitment

>=108% of Quota Commitment
>=105% of Quota Commitment
>=100% of Quota Commitment

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 40 of 53

EXBIBIT D
SHARED SERVICES.

NuVasive and Representative agree that the following Shared Services are beneficial to the efficient operation
of their respective businesses. The Shared Services listed below are not meant to be exhaustive. Shared
Services (and the costs relating to such Shared Services) may be modified, updated, added, supplemented or
terminated in NuVasive’s sole discretion with or without notice.

 

Shared Service Description

 

Recruiting NuVasive agrees to post Representative job openings (as requested by Representative) on
the NuVasive.com career page, subject to certain conditions as may be communicated to
Representative from time to time by NuVasive. Access to this Shared Service is included in
the base commission paid to Representative by NuVasive and may be modified, updated,
supplemented or terminated in NuVasive’s sole discretion with or without notice.

 

Staff training NuVasive agrees to provide Representative and its personnel with product, sales and
professional development training programs and materials related to the Products as set forth
in the Sales Training Course Catalog attached hereto as Exhibit E, which Exhibit E may be
modified, updated or supplemented by NuVasive from time to time. Representative agrees
(a) that all of its applicable employees and contractors engaged in Promoting or otherwise
soliciting orders for the Products will complete NuVasive’s sales training courses and
program as outlined in Exhibit E within the timelines set forth therein, and (b) to implement
a sales training plan agreed upon by Representative and NuVasive’s sales management that
makes full use of NuVasive’s training courses and provides regular and thorough training to
Representative’s entire sales team. Representative shall sign all certifications confirming its
applicable employees’ and contractors’ completion of such training, as may be requested by
NuVasive. Access to this Shared Service is included in the base commission paid to
Representative by NuVasive. Representative agrees to pay all costs for Representative and
Representative Affiliate travel relating to staff training.

 

Data analytics | NuVasive agrees to provide Representative with data analytics support (e.g. sales
performance, customer segmentation, competitive hiring modeling quota workbooks).
Access to this Shared Service is included in the base commission paid to Representative by
NuVasive and may be modified, updated, supplemented or terminated in NuVasive’s sole
discretion with or without notice.

 

Software NuVasive agrees to provide Representative with required licenses to access NuVasive
licenses systems (e.g. CRM, SAP, Tableau). Access to this Shared Service is included in the base
commission paid to Representative by NuVasive. NuVasive may modify, update,
supplement or terminate Representative access to such NuVasive systems in its sole
discretion with or without notice.

 

 

 

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 41 of 53

 

IT help desk

NuVasive agrees to provide reasonable IT help desk support for NuVasive systems. Access
to this Shared Service is included in the base commission paid to Representative by
NuVasive and may be modified, updated, supplemented or terminated in NuVasive’s sole
discretion with or without notice.

 

Promotional

NuVasive shall provide Representative with marketing and technical information

 

Materials concerning the Products as well as reasonable quantities of brochures, instructional material,
advertising literature, product samples, and other Product data at Representative’s cost.
Access to this Shared Service may be modified, updated, supplemented or terminated by
NuVasive in its sole discretion with or without notice.

Market NuVasive may provide market development team resources to Representative to support

development various initiatives, including, but not limited to, new surgeon conversion, market

team support

penetration, clinical training and new product launches. Representative and NuVasive agree
to share in market development team costs as determined on a case by case basis by
NuVasive in its sole discretion. Access to this Shared Service may be modified, updated,
supplemented or terminated in NuVasive’s sole discretion with or without notice.

 

 

MVP
participation

 

Representative agrees to meet NuVasive’s requirements for attendance and participation in
NuVasive’s Marquis Visit Program (“MVP”) as communicated by NuVasive to
Representative from time to time. Representative and NuVasive agree to share in MVP
training costs as determined by NuVasive in its sole discretion. Access to this Shared
Service may be modified, updated, supplemented or terminated in NuVasive’s sole
discretion with or without notice.

 

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19

EXHIBIT E
SALES TRAINING COURSE CATALOG

{ing -
hee

Sales Training
Course Catalog 0628

Page 42 of 53

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 43 of 53

EXHIBIT F
FORM OF CERTIFICATION OF COMPLIANCE
[SEE ATTACHED]

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 44 of 53

EXHIBIT G

OTHER PRODUCTS/SERVICES SOLICITED, SOLD OR MARKETED BY
REPRESENTATIVE OR REPRESENTATIVE AFFILIATES

None,

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 45 of 53

EXHIBIT H
EXAMPLE CALCULATIONS

Example 1: Termination for Uncured Material Breach

Event: Uncured Material Breach by Representative
Termination/Removal of Territory: Termination of Entire Agreement by NuVasive
Provision: Section 9.02

Date of Event: April 30, 2020

Representative in Poor Standing: No

Termination Full Amount: $0.00

Termination Poor Standing Amount: $0.00

Example 2: Removal of Territory for Failure of Representative to Sufficiently Cover the Territory

Event: Representative fails to Sufficiently Cover the Territory
Termination/Removal of Territory: Removal of Portion of Territory

Provision: Section 9.03(a)(i)

Date of Event: April 30, 2020

Representative in Poor Standing: No

Termination Full Amount: $0.00

Termination Poor Standing Amount: $0.00

Example 3: Termination of Entire Agreement by NuVasive in its Sole Discretion / Representative
not in Poor Standing

Event: Termination of Agreement by NuVa for Convenience
Termination/Removal of Territory: Termination of Entire Agreement by NuVasive
Provision: Section 9.03(c)

Date of Event: April 30, 2020

Representative in Poor Standing: No

Termination Full Amount: $850,000

Termination Poor Standing Amount: $0.00

Example 4: Termination of Entire Agreement by NuVasive / Representative in Poor Standing

Event: Termination of Agreement by NuVa for Poor Standing
Termination/Removal of Territory: Termination of Agreement

Provision: Section 9.03(b)

Date of Event: September 30, 2019

Representative in Poor Standing: Yes

Termination Full Amount: $0.00

Termination Poor Standing Amount: $650,000

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 46 of 53

Example 5: Expiration of Agreement as of December 31, 2021

Event:

Termination/Removal of Territory:
Provision:

Date of Event:

Representative in Poor Standing:
Termination Full Amount:
Termination Poor Standing Amount:

Agreement expires pursuant to its terms
Expiration & Termination of Entire Agreement
Section 9.01

December 31, 2021

No

$0.00

$0.00

No compensation or consideration shall be paid upon expiration of the Agreement pursuant to its terms.

Example 6: Termination of Entire Agreement by NuVasive / Representative in Poor Standing

Event:

Termination/Removal of Territory:
Provision:

Date of Event:

Representative in Poor Standing:

Net Sales in Territory (8/1/20 — 9/30/21):

SP Incremental Sales Amount:

Termination Full Amount:
Termination Poor Standing Amount:

Termination of Agreement by NuVa for Poor Standing
Termination of Agreement

Section 9.03(b)

September 30, 2021

Yes

$31,000,000

$31,000,000 - $10,539, 162 = $20,460,838

$0.00
$2,046,083 = ($20,460,838, x 10%)

Example 7: Termination of Entire Agreement by NuVasive / Representative not in Poor Standing

Event:

Termination/Removal of Territory:
Provision:

Date of Event:

Representative in Poor Standing:

Net Sales in Territory (8/1/20 — 9/30/21):

SP Incremental Sales Amount:

Termination Full Amount:
Termination Poor Standing Amount:

Termination of Agreement by NuVa for convenience
Termination of Agreement

Section 9.03(b)

September 30, 2021

No

$31,000,000

$31,000,000 - $10,539,162 = $20,460,838

$2,046,083 = ($20,460,838, x 10%)
$0.00

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 47 of 53

 

From: Kirk Tyree

Sent: Tuesday, March 26, 2019 4:49 PM
To: Timothy Day <tday@rivalmedical.com>
Subject: RE: Quick Question

Hi Tim,

Per NuVa HR, your last day as an employee was January 3%,

The independent contractor agreement with Rival Medical was effective as of January 1°.
Thanks, Kirk

Kirk Tyree

Semar Cee
motile 858 726 Visy

From: Timothy Day [mailto:tday@rivalmedical.com]
Sent: Tuesday, March 26, 2019 1:26 PM

To: Kirk Tyree <ktyree@nuvasive.com>
Subject: Quick Question

A External Email

Kirk,

Quick question, my CPA is asking me some questions cause of Tax season that I am not sure how to answer.
Hopefully you can help me.

Because I was a W2 of Nuva for technically two days in January of 2019. My contract I signed with Nuva at
the start of 2018 was terminated when I transitioned to Rival Medical on Jan 3rd of 2019, correct? I guess cause
my contract was for two years she is asking if that contract was terminated when I took on my distributorship.

Can you clarify this for me?
Thanks,

Tim Day

EXHIBIT

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 48 of 53

From: Timothy Day <tday@rivalmedical.com>
Date: March 30, 2019 at 11:26:31 AM PDT

To: Paul McClintock <PMcClintock@nuvasive.com>
Subject: Resignation

 

0 External Email

Paul,

The purpose of this e-mail is to provide notice that Rival Medical, LLC has begun dissolution.
I am grateful for the friendships and memories that I have at NuVasive and will organize the

appropriate transition.

Tim Day

EXHIBIT

ft

 
    
 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 49 of 53

 

On 4/1/19, 9:01 AM, "Timothy Day” <tday@rivalmedical,com> wrote:
fi External Email
Paul,
Since | have not heard from anyone, and [ have confirmed with my team that coverage should not be an issue after
today. | am going to make to April 1st my last day.
Thanks

Tim

561-305-3541

EXHIBIT

pS

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 50 of 53

 
   

ise | GULLETT SANFORD

hoe TM ‘ ROBINSON & MARTIN PLLC
LA WwW 150 THIRD AVENUE SOUTH, SUITE 1700

NASHVILLE, TN 37201

we 615.244,4994
e 615.256.6339

April 1, 2019 w GSRM.COM

VIA E-MAIL & U.S. MAIL

Rival Medical, LLC Tim Day

Attention: Tim Day 8 Fraser Drive

8 Fraser Drive Andover, MA 01810
Andover, MA 01810 tday@rivalmedical.com

tday(@rivalmedical.com

Re: Notice of Material Breach and Litigation Hold
Dear Mr. Day:

Your March 30, 2019, email to Paul McClintock which purports to terminate the January 1,
2019, Sales Agreement between NuVasive, Inc. and Rival Medical, LLC (the “Sales
Agreement”) caused NuVasive to hire me.

Section 9.01 of the Sales Agreement provides that its term commenced on January 1, 2019, and
continues through December 31, 2021. Rival Medical has no right or ability to unilaterally
terminate the Sales Agreement and the attempted termination constitutes a material breach of the
Sales Agreement. Accordingly, please provide your written assurances, no later than close of
business on April 2, 2019, that Rival Medical intends to honor the term and obligations the Sales
Agreement imposes on it, including, without limitation, that it will:

(1) continue to cover all surgical cases in the Territory (as defined by the Sales
Agreement); and

(2) conduct its business in the ordinary course and in a manner consistent with past
practice and use its best efforts to maintain the business, employees, agents,
customers, assets and operations as a going concern in accordance with past practice
and under its obligations contained in the Sales Agreement.

If Rival Medical fails to timely cure its material breach and inform NuVasive of same, consider
this correspondence NuVasive’s written notice of termination pursuant to Section 9.02 of the

464108.1/020190172 EXHIBIT

lp

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 51 of 53

Tim Day

Rival Medical, LLC
April 1, 2019

Page 2

Sales Agreement, which releases NuVasive from making any further payments to Rival Medical.
Further, if Rival Medical fails to cure its material breach and the Sales Agreement terminates, all
Compliance Agreements between Rival Medical and its Representative Affiliates (as defined in
the Sales Agreement) immediately assign to NuVasive pursuant to Section 9.06.

Finally, please remember your and Rival Medical’s post-employment obligations — including
obligations not to compete, not to solicit NuVasive’s customers, and not to solicit NuVasive’s
employees — which are contained in, without limitation, your January 3, 2018, Proprietary
Information, Inventions Assignment, Arbitration and Restrictive Covenant Agreement and the
Sales Agreement.

NuVasive takes its contractual rights, and its business, confidential, proprietary, and trade secret
information very seriously, and will take all necessary and appropriate steps to prevent any
unlawful competition and/or misappropriation or disclosure of its trade secrets or confidential
information, or any breach of its contracts, tortious interference with its business relations, or
usurpation of its corporate opportunities. We are currently investigating the situation and are
evaluating our legal options, including bringing any necessary legal action and/or arbitration to
protect NuVasive’s rights. Accordingly, you and Rival Medical are now on notice of potential
litigation and are required to take all necessary steps to preserve, and not destroy, conceal, or
alter, any and all communications, documents, tangible things, and/or electronically stored
information (“EST”) that may be relevant to this matter, including by way of example, and
without limitation, emails, text messages, voicemails, records, files, and other data, wherever
located and regardless of the format or media. ESI should be given the broadest possible
definition. Be advised that the destruction of such evidence could result in penalties, including
legal sanctions.

L look forward to receiving the requested written assurances,

Py oo

fod ff
Very/t wly yours, ff
; : f “oo?
io4 f i /#
io] f ff
/ j ff i f é

{f f yf? .
. /) Ly {oe
Christopher W. Cardwell

CWC/mtm

ce! Christopher Mills, Esq. (via email: cm@bsms.law)
Bryan Busch, Esq. (via email: bb@bsms.law)

764108. 1/0201901 72

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 52 of 53

GULLETT SANFORD
ROBINS on & MARTIN PLLC

4g

      
 

April 2.2019 w Gsnta.com

VIA EMAIL bb@bsms. law)

Bryan E. Busch

Busch Slipakoff Mills & Slomka, PC
2859 Paces Ferry Road SE. Suite 1700
Atlanta, Georgia 30339

Re: NuVasive/Tim Day and Rival Medical, LLC
Dear Bryan:

Yesterday morning, Mr. Day informed NuVasive that he (which NuVasive and | assume to
include Rival Medical) will perform no further services for NuVasive, This constitutes a
material breach of the Sales Agreement which, pursuant to Section 9.02, cannat be cured within
thirty (30) days. Accordingly, NuVasive exercises its right to remove the Territory (as defined in
ithe Sales Agreement) from Rival Medical. As set forth in Section 9.02, this action relieves
NuVasiye of the obligation to provide Rival Medical with any other compensation and, pursuant
to Section 10.05. NuVasive chooses to exercise its set-of Fright,

Additionally, NuVasive is exercising its right - granted by Section 9.06 — to hire, employ, and
otherwise engage Rival Medical’s sales representatives. So that these individuals are able to
service NuVasive’s customers without interruption, | demand that Rival Medical provide me
with copies of all compliance agreements, compensation plans, personal services contracts, etc.
between it and these sales representatives by Noon on April 3. 2019.

Next, | demand that your client, individually and as the sole member of Rival Medical, provide
his written assurances that he will comply with the post-employment obligations contained in his
PHA and his Sales Agreement.

This letter is not an exhaustive recitation of NuVasive’s rights against Mr. Day and/or Rival
Medical, and NuVasive is not waiving any such rights. As litigation appears imminent, | remind
you of my demand that Mr. Day and Rival Medical preserve all relevant evidence, including,
without limitation, clectronic cammunications.

{look forward to your timely response.

EXHIBIT

TOR3O3. 1020190350

7

 

 
Case 1:19-cv-10800-DJC Document 1-1 Filed 04/22/19 Page 53 of 53

Bryan Busch
April 2, 2019

Page 2

Very y yburs,

 

/ VV
Cinfstgfhe W. Cardwell

CWCiid

ce: Chris Mills (via email — cm@bsms.law)

 
